UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21591 AMERICAN CENTURY ASSET ALLOCATION PORTFOLIOS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON 4, KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 07-31 Date of reporting period: 07-31-2012 ITEM 1.REPORTS TO STOCKHOLDERS. JULY 31, 2012 LIVESTRONG® Income Portfolio LIVESTRONG® 2015 Portfolio LIVESTRONG® 2020 Portfolio LIVESTRONG® 2025 Portfolio LIVESTRONG® 2030 Portfolio LIVESTRONG® 2035 Portfolio LIVESTRONG® 2040 Portfolio LIVESTRONG® 2045 Portfolio LIVESTRONG® 2050 Portfolio LIVESTRONG® 2055 Portfolio Table of Contents President’s Letter 2 Independent Chairman’s Letter 3 Performance 4 Portfolio Commentary 20 Portfolio Characteristics 24 Shareholder Fee Examples 26 Schedule of Investments 32 Statement of Assets and Liabilities 37 Statement of Operations 41 Statement of Changes in Net Assets 45 Notes to Financial Statements 50 Financial Highlights 76 Report of Independent Registered Public Accounting Firm 96 Management 97 Approval of Management Agreements Additional Information American Century Investment Services, Inc., has entered into an agreement with the Lance Armstrong Foundation® for rights to use the LIVESTRONG® name. For more information about the foundation, visit livestrong.org. Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. President’s Letter Jonathan Thomas Dear Investor: Thank you for reviewing this annual report for the period ended July 31, 2012. Our report offers investment performance and portfolio information, presented with the expert perspective of our portfolio management team. This report remains one of our most important vehicles for conveying information about fund returns, as well as market factors and strategies that affected fund performance. For additional, updated information, we encourage you to visit our website, americancentury.com. Click on the “Fund Performance” and “Insights & News” headings at the top of our Individual Investors site. Flight to Quality as Economic and Financial Uncertainties Resurfaced During the second half of 2011 and the first half of 2012, the global economy and financial markets struggled to move beyond the lingering aftereffects of the 2008 Financial Crisis and Great Recession. Global economic fundamentals have improved since 2008, but weakened since 2010, with increased uncertainty surrounding near-term economic growth levels in major developed economies such as the U.S., Japan, and Europe. There were also questions about near-term growth levels in emerging economies such as China, and about possible sovereign debt defaults in southern Europe. These near-term uncertainties manifested themselves in asset returns for the 12 months ended July 31, 2012. Assets perceived to be “safe-haven” investments rallied—the 30-year U.S. Treasury bond posted a 38% total return. At the other end of the spectrum, international stock returns for U.S. investors were undermined by a combination of risk-averse investing attitudes, weakening global economic growth, and a stronger U.S. dollar versus the euro and other currencies. Commodity prices also declined during the period. Unfortunately, the instability that triggered much of this flight-to-quality trading remains largely in place, and the coming months may bring additional uncertainties about U.S. presidential election results and what might happen when U.S. tax cuts and other stimulative measures expire in 2013 (the “Fiscal Cliff”). In this uncertain, unstable environment, we continue to believe in a disciplined, diversified, long-term investment approach, using both stocks and bonds, as appropriate. We appreciate your continued trust in us during these unsettled times. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Independent Chairman’s Letter Don Pratt Dear Fellow Shareholders, The assets under management in American Century Investments’ funds grow through investors placing new assets in the funds and through market appreciation. Asset growth has been at near record levels over the past two calendar years as market movements were upward, the funds’ relative returns were generally favorable, and the distribution strategies implemented by fund management have been successful. The board reviews fund performance and distribution strategies on a regular basis. Several years ago, the fund’s management team discussed with the board its plans to grow fund assets in the intermediary, institutional and international distribution channels. These distribution strategies have produced strong positive growth. The growth in the intermediary channel recognizes the funds’ strong relative investment performance and the desire of many shareholders to seek financial guidance. Investors in both the institutional and international channels appear to find the funds’ risk-based investment strategies attractive. The board continues to support fund management’s strategies to increase fund assets and will continue to work to provide the benefits of these gains to fund shareholders. We continue to receive a steady flow of very thoughtful questions from shareholders. If there are issues that you would like the board to address please email me at dhpratt@fundboardchair.com. Thank you for your continued investment in American Century Investments funds. Best regards, Don Pratt 3 Performance Total Returns as of July 31, 2012 Average Annual Returns Ticker Symbol 1 year 5 years Since Inception Inception Date LIVESTRONG Income Portfolio Investor Class ARTOX 5.81% 4.07% 5.28% 8/31/04 Russell 3000 Index — 7.33% 1.29% 5.39% — Barclays U.S. Aggregate Bond Index — 7.25% 6.91% 5.59% — Institutional Class ATTIX 5.92% 4.28% 5.49% 8/31/04 A Class(1) No sales charge* With sales charge* ARTAX 5.46% -0.65% 3.82% 2.60% 5.01% 4.23% 8/31/04 C Class ATTCX 4.69% — 7.01% 3/1/10 R Class ARSRX 5.20% 3.54% 4.74% 8/31/04 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been adjusted to reflect this charge. The Russell 3000 Index represents approximately 98% of the investable U.S. equity market and provides a broad measure of equity performance. The Barclays U.S. Aggregate Bond Index represents the U.S. investment-grade fixed-rate bond market and provides a broad measure of bond market performance. Performance for these indices is provided for reference only. Neither index is intended to represent the composition of the portfolio, which invests in a mix of equity and fixed-income securities. (See the Schedule of Investments for the LIVESTRONG Portfolio’s asset allocations as of the date of this report.) Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. A LIVESTRONG Portfolio’s target date is the approximate year when investors plan to start withdrawing their money. The principal value of the investment is not guaranteed at any time, including at the target date. The performance of LIVESTRONG Portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each LIVESTRONG Portfolio’s asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as administrative fees) that reduce returns, while the total returns of the indices do not. 4 Total Returns as of July 31, 2012 Average Annual Returns Ticker Symbol 1 year 5 years Since Inception Inception Date LIVESTRONG 2015 Portfolio Investor Class ARFIX 5.63% 3.70% 5.83% 8/31/04 Russell 3000 Index — 7.33% 1.29% 5.39% — Barclays U.S. Aggregate Bond Index — 7.25% 6.91% 5.59% — Institutional Class ARNIX 5.83% 3.90% 6.04% 8/31/04 A Class(1) No sales charge* With sales charge* ARFAX 5.28% -0.74% 3.44% 2.22% 5.57% 4.78% 8/31/04 C Class AFNCX 4.50% — 7.28% 3/1/10 R Class ARFRX 5.02% 3.17% 5.30% 8/31/04 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been adjusted to reflect this charge. The Russell 3000 Index represents approximately 98% of the investable U.S. equity market and provides a broad measure of equity performance. The Barclays U.S. Aggregate Bond Index represents the U.S. investment-grade fixed-rate bond market and provides a broad measure of bond market performance. Performance for these indices is provided for reference only. Neither index is intended to represent the composition of the portfolio, which invests in a mix of equity and fixed-income securities. (See the Schedule of Investments for the LIVESTRONG Portfolio’s asset allocations as of the date of this report.) Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. A LIVESTRONG Portfolio’s target date is the approximate year when investors plan to start withdrawing their money. The principal value of the investment is not guaranteed at any time, including at the target date. The performance of LIVESTRONG Portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each LIVESTRONG Portfolio’s asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as administrative fees) that reduce returns, while the total returns of the indices do not. 5 Total Returns as of July 31, 2012 Average Annual Returns Ticker Symbol 1 year Since Inception Inception Date LIVESTRONG 2020 Portfolio Investor Class ARBVX 5.27% 3.39% 5/30/08 Russell 3000 Index — 7.33% 1.92% — Barclays U.S. Aggregate Bond Index — 7.25% 6.76% — Institutional Class ARBSX 5.48% 3.59% 5/30/08 A Class(1) No sales charge* With sales charge* ARBMX 4.92% -1.10% 3.12% 1.67% 5/30/08 C Class ARNCX 4.23% 7.55% 3/1/10 R Class ARBRX 4.76% 2.88% 5/30/08 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been adjusted to reflect this charge. The Russell 3000 Index represents approximately 98% of the investable U.S. equity market and provides a broad measure of equity performance. The Barclays U.S. Aggregate Bond Index represents the U.S. investment-grade fixed-rate bond market and provides a broad measure of bond market performance. Performance for these indices is provided for reference only. Neither index is intended to represent the composition of the portfolio, which invests in a mix of equity and fixed-income securities. (See the Schedule of Investments for the LIVESTRONG Portfolio’s asset allocations as of the date of this report.) Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. A LIVESTRONG Portfolio’s target date is the approximate year when investors plan to start withdrawing their money. The principal value of the investment is not guaranteed at any time, including at the target date. The performance of LIVESTRONG Portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each LIVESTRONG Portfolio’s asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as administrative fees) that reduce returns, while the total returns of the indices do not. 6 Total Returns as of July 31, 2012 Average Annual Returns Ticker Symbol 1 year 5 years Since Inception Inception Date LIVESTRONG 2025 Portfolio Investor Class ARWIX 4.99% 3.08% 6.08% 8/31/04 Russell 3000 Index — 7.33% 1.29% 5.39% — Barclays U.S. Aggregate Bond Index — 7.25% 6.91% 5.59% — Institutional Class ARWFX 5.20% 3.27% 6.28% 8/31/04 A Class(1) No sales charge* With sales charge* ARWAX 4.73% -1.30% 2.81% 1.60% 5.81% 5.02% 8/31/04 C Class ARWCX 3.87% — 7.71% 3/1/10 R Class ARWRX 4.48% 2.55% 5.55% 8/31/04 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been adjusted to reflect this charge. The Russell 3000 Index represents approximately 98% of the investable U.S. equity market and provides a broad measure of equity performance. The Barclays U.S. Aggregate Bond Index represents the U.S. investment-grade fixed-rate bond market and provides a broad measure of bond market performance. Performance for these indices is provided for reference only. Neither index is intended to represent the composition of the portfolio, which invests in a mix of equity and fixed-income securities. (See the Schedule of Investments for the LIVESTRONG Portfolio’s asset allocations as of the date of this report.) Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. A LIVESTRONG Portfolio’s target date is the approximate year when investors plan to start withdrawing their money. The principal value of the investment is not guaranteed at any time, including at the target date. The performance of LIVESTRONG Portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each LIVESTRONG Portfolio’s asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as administrative fees) that reduce returns, while the total returns of the indices do not. 7 Total Returns as of July 31, 2012 Average Annual Returns Ticker Symbol 1 year Since Inception Inception Date LIVESTRONG 2030 Portfolio Investor Class ARCVX 4.60% 2.52% 5/30/08 Russell 3000 Index — 7.33% 1.92% — Barclays U.S. Aggregate Bond Index — 7.25% 6.76% — Institutional Class ARCSX 4.71% 2.70% 5/30/08 A Class(1) No sales charge* With sales charge* ARCMX 4.25% -1.75% 2.23% 0.79% 5/30/08 C Class ARWOX 3.57% 7.78% 3/1/10 R Class ARCRX 3.99% 1.99% 5/30/08 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been adjusted to reflect this charge. The Russell 3000 Index represents approximately 98% of the investable U.S. equity market and provides a broad measure of equity performance. The Barclays U.S. Aggregate Bond Index represents the U.S. investment-grade fixed-rate bond market and provides a broad measure of bond market performance. Performance for these indices is provided for reference only. Neither index is intended to represent the composition of the portfolio, which invests in a mix of equity and fixed-income securities. (See the Schedule of Investments for the LIVESTRONG Portfolio’s asset allocations as of the date of this report.) Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. A LIVESTRONG Portfolio’s target date is the approximate year when investors plan to start withdrawing their money. The principal value of the investment is not guaranteed at any time, including at the target date. The performance of LIVESTRONG Portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each LIVESTRONG Portfolio’s asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as administrative fees) that reduce returns, while the total returns of the indices do not. 8 Total Returns as of July 31, 2012 Average Annual Returns Ticker Symbol 1 year 5 years Since Inception Inception Date LIVESTRONG 2035 Portfolio Investor Class ARYIX 4.26% 2.18% 6.14% 8/31/04 Russell 3000 Index — 7.33% 1.29% 5.39% — Barclays U.S. Aggregate Bond Index — 7.25% 6.91% 5.59% — Institutional Class ARLIX 4.46% 2.38% 6.36% 8/31/04 A Class(1) No sales charge* With sales charge* ARYAX 4.00% -1.96% 1.91% 0.71% 5.88% 5.09% 8/31/04 C Class ARLCX 3.31% — 8.02% 3/1/10 R Class ARYRX 3.83% 1.67% 5.62% 8/31/04 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been adjusted to reflect this charge. The Russell 3000 Index represents approximately 98% of the investable U.S. equity market and provides a broad measure of equity performance. The Barclays U.S. Aggregate Bond Index represents the U.S. investment-grade fixed-rate bond market and provides a broad measure of bond market performance. Performance for these indices is provided for reference only. Neither index is intended to represent the composition of the portfolio, which invests in a mix of equity and fixed-income securities. (See the Schedule of Investments for the LIVESTRONG Portfolio’s asset allocations as of the date of this report.) Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. A LIVESTRONG Portfolio’s target date is the approximate year when investors plan to start withdrawing their money. The principal value of the investment is not guaranteed at any time, including at the target date. The performance of LIVESTRONG Portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each LIVESTRONG Portfolio’s asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as administrative fees) that reduce returns, while the total returns of the indices do not. 9 Total Returns as of July 31, 2012 Average Annual Returns Ticker Symbol 1 year Since Inception Inception Date LIVESTRONG 2040 Portfolio Investor Class ARDVX 4.05% 2.14% 5/30/08 Russell 3000 Index — 7.33% 1.92% — Barclays U.S. Aggregate Bond Index — 7.25% 6.76% — Institutional Class ARDSX 4.26% 2.34% 5/30/08 A Class(1) No sales charge* With sales charge* ARDMX 3.80% -2.21% 1.90% 0.46% 5/30/08 C Class ARNOX 2.93% 8.19% 3/1/10 R Class ARDRX 3.54% 1.64% 5/30/08 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been adjusted to reflect this charge. The Russell 3000 Index represents approximately 98% of the investable U.S. equity market and provides a broad measure of equity performance. The Barclays U.S. Aggregate Bond Index represents the U.S. investment-grade fixed-rate bond market and provides a broad measure of bond market performance. Performance for these indices is provided for reference only. Neither index is intended to represent the composition of the portfolio, which invests in a mix of equity and fixed-income securities. (See the Schedule of Investments for the LIVESTRONG Portfolio’s asset allocations as of the date of this report.) Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. A LIVESTRONG Portfolio’s target date is the approximate year when investors plan to start withdrawing their money. The principal value of the investment is not guaranteed at any time, including at the target date. The performance of LIVESTRONG Portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each LIVESTRONG Portfolio’s asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as administrative fees) that reduce returns, while the total returns of the indices do not. 10 Total Returns as of July 31, 2012 Average Annual Returns Ticker Symbol 1 year 5 years Since Inception Inception Date LIVESTRONG 2045 Portfolio Investor Class AROIX 3.76% 1.66% 6.13% 8/31/04 Russell 3000 Index — 7.33% 1.29% 5.39% — Barclays U.S. Aggregate Bond Index — 7.25% 6.91% 5.59% — Institutional Class AOOIX 4.04% 1.87% 6.34% 8/31/04 A Class(1) No sales charge* With sales charge* AROAX 3.59% -2.39% 1.41% 0.21% 5.87% 5.08% 8/31/04 C Class AROCX 2.82% — 8.28% 3/1/10 R Class ARORX 3.33% 1.17% 5.61% 8/31/04 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been adjusted to reflect this charge. The Russell 3000 Index represents approximately 98% of the investable U.S. equity market and provides a broad measure of equity performance. The Barclays U.S. Aggregate Bond Index represents the U.S. investment-grade fixed-rate bond market and provides a broad measure of bond market performance. Performance for these indices is provided for reference only. Neither index is intended to represent the composition of the portfolio, which invests in a mix of equity and fixed-income securities. (See the Schedule of Investments for the LIVESTRONG Portfolio’s asset allocations as of the date of this report.) Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. A LIVESTRONG Portfolio’s target date is the approximate year when investors plan to start withdrawing their money. The principal value of the investment is not guaranteed at any time, including at the target date. The performance of LIVESTRONG Portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each LIVESTRONG Portfolio’s asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as administrative fees) that reduce returns, while the total returns of the indices do not. 11 Total Returns as of July 31, 2012 Average Annual Returns Ticker Symbol 1 year Since Inception Inception Date LIVESTRONG 2050 Portfolio Investor Class ARFVX 3.67% 1.36% 5/30/08 Russell 3000 Index — 7.33% 1.92% — Barclays U.S. Aggregate Bond Index — 7.25% 6.76% — Institutional Class ARFSX 3.87% 1.58% 5/30/08 A Class(1) No sales charge* With sales charge* ARFMX 3.41% -2.51% 1.12% -0.31% 5/30/08 C Class ARFDX 2.64% 8.32% 3/1/10 R Class ARFWX 3.16% 0.87% 5/30/08 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been adjusted to reflect this charge. The Russell 3000 Index represents approximately 98% of the investable U.S. equity market and provides a broad measure of equity performance. The Barclays U.S. Aggregate Bond Index represents the U.S. investment-grade fixed-rate bond market and provides a broad measure of bond market performance. Performance for these indices is provided for reference only. Neither index is intended to represent the composition of the portfolio, which invests in a mix of equity and fixed-income securities. (See the Schedule of Investments for the LIVESTRONG Portfolio’s asset allocations as of the date of this report.) Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. A LIVESTRONG Portfolio’s target date is the approximate year when investors plan to start withdrawing their money. The principal value of the investment is not guaranteed at any time, including at the target date. The performance of LIVESTRONG Portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each LIVESTRONG Portfolio’s asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as administrative fees) that reduce returns, while the total returns of the indices do not. 12 Total Returns as of July 31, 2012 Average Annual Returns Ticker Symbol 1 year Since Inception Inception Date LIVESTRONG 2055 Portfolio Investor Class AREVX 3.78% 2.20% 3/31/11 Russell 3000 Index — 7.33% 3.61% — Barclays U.S. Aggregate Bond Index — 7.25% 8.47% — Institutional Class ARENX 4.04% 2.39% 3/31/11 A Class No sales charge* With sales charge* AREMX 3.49% -2.42% 1.91% -2.51% 3/31/11 C Class AREFX 2.81% 1.18% 3/31/11 R Class AREOX 3.29% 1.69% 3/31/11 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. The Russell 3000 Index represents approximately 98% of the investable U.S. equity market and provides a broad measure of equity performance. The Barclays U.S. Aggregate Bond Index represents the U.S. investment-grade fixed-rate bond market and provides a broad measure of bond market performance. Performance for these indices is provided for reference only. Neither index is intended to represent the composition of the portfolio, which invests in a mix of equity and fixed-income securities. (See the Schedule of Investments for the LIVESTRONG Portfolio’s asset allocations as of the date of this report.) Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. A LIVESTRONG Portfolio’s target date is the approximate year when investors plan to start withdrawing their money. The principal value of the investment is not guaranteed at any time, including at the target date. The performance of LIVESTRONG Portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each LIVESTRONG Portfolio’s asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as administrative fees) that reduce returns, while the total returns of the indices do not. 13 Growth of $10,000 Over Life of LIVESTRONG Income Portfolio — Investor Class $10,000 investment made August 31, 2004 *From 8/31/04, the Investor Class’s inception date. Not annualized. Growth of $10,000 Over Life of LIVESTRONG 2015 Portfolio — Investor Class $10,000 investment made August 31, 2004 *From 8/31/04, the Investor Class’s inception date. Not annualized. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. A LIVESTRONG Portfolio’s target date is the approximate year when investors plan to start withdrawing their money. The principal value of the investment is not guaranteed at any time, including at the target date. The performance of LIVESTRONG Portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each LIVESTRONG Portfolio’s asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as administrative fees) that reduce returns, while the total returns of the indices do not. 14 Growth of $10,000 Over Life of LIVESTRONG 2020 Portfolio — Investor Class $10,000 investment made May 30, 2008 *From 5/30/08, the Investor Class’s inception date. Not annualized. Growth of $10,000 Over Life of LIVESTRONG 2025 Portfolio — Investor Class $10,000 investment made August 31, 2004 *From 8/31/04, the Investor Class’s inception date. Not annualized. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. A LIVESTRONG Portfolio’s target date is the approximate year when investors plan to start withdrawing their money. The principal value of the investment is not guaranteed at any time, including at the target date. The performance of LIVESTRONG Portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each LIVESTRONG Portfolio’s asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as administrative fees) that reduce returns, while the total returns of the indices do not. 15 Growth of $10,000 Over Life of LIVESTRONG 2030 Portfolio — Investor Class $10,000 investment made May 30, 2008 *From 5/30/08, the Investor Class’s inception date. Not annualized. Growth of $10,000 Over Life of LIVESTRONG 2035 Portfolio — Investor Class $10,000 investment made August 31, 2004 *From 8/31/04, the Investor Class’s inception date. Not annualized. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. A LIVESTRONG Portfolio’s target date is the approximate year when investors plan to start withdrawing their money. The principal value of the investment is not guaranteed at any time, including at the target date. The performance of LIVESTRONG Portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each LIVESTRONG Portfolio’s asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as administrative fees) that reduce returns, while the total returns of the indices do not. 16 Growth of $10,000 Over Life of LIVESTRONG 2040 Portfolio — Investor Class $10,000 investment made May 30, 2008 *From 5/30/08, the Investor Class’s inception date. Not annualized. Growth of $10,000 Over Life of LIVESTRONG 2045 Portfolio — Investor Class $10,000 investment made August 31, 2004 *From 8/31/04, the Investor Class’s inception date. Not annualized. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. A LIVESTRONG Portfolio’s target date is the approximate year when investors plan to start withdrawing their money. The principal value of the investment is not guaranteed at any time, including at the target date. The performance of LIVESTRONG Portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each LIVESTRONG Portfolio’s asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as administrative fees) that reduce returns, while the total returns of the indices do not. 17 Growth of $10,000 Over Life of LIVESTRONG 2050 Portfolio — Investor Class $10,000 investment made May 30, 2008 *From 5/30/08, the Investor Class’s inception date. Not annualized. Growth of $10,000 Over Life of LIVESTRONG 2055 Portfolio — Investor Class $10,000 investment made March 31, 2011 *From 3/31/11, the Investor Class’s inception date. Not annualized. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. A LIVESTRONG Portfolio’s target date is the approximate year when investors plan to start withdrawing their money. The principal value of the investment is not guaranteed at any time, including at the target date. The performance of LIVESTRONG Portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each LIVESTRONG Portfolio’s asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as administrative fees) that reduce returns, while the total returns of the indices do not. 18 Total Annual Fund Operating Expenses Investor Class Institutional Class A Class C Class R Class LIVESTRONG Income Portfolio 0.75% 0.55% 1.00% 1.75% 1.25% LIVESTRONG 2015 Portfolio 0.78% 0.58% 1.03% 1.78% 1.28% LIVESTRONG 2020 Portfolio 0.81% 0.61% 1.06% 1.81% 1.31% LIVESTRONG 2025 Portfolio 0.83% 0.63% 1.08% 1.83% 1.33% LIVESTRONG 2030 Portfolio 0.86% 0.66% 1.11% 1.86% 1.36% LIVESTRONG 2035 Portfolio 0.89% 0.69% 1.14% 1.89% 1.39% LIVESTRONG 2040 Portfolio 0.92% 0.72% 1.17% 1.92% 1.42% LIVESTRONG 2045 Portfolio 0.93% 0.73% 1.18% 1.93% 1.43% LIVESTRONG 2050 Portfolio 0.95% 0.75% 1.20% 1.95% 1.45% LIVESTRONG 2055 Portfolio 0.98% 0.78% 1.23% 1.98% 1.48% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. A LIVESTRONG Portfolio’s target date is the approximate year when investors plan to start withdrawing their money. The principal value of the investment is not guaranteed at any time, including at the target date. The performance of LIVESTRONG Portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each LIVESTRONG Portfolio’s asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as administrative fees) that reduce returns, while the total returns of the indices do not. 19 Portfolio Commentary Portfolio Managers: Enrique Chang, Scott Wittman, Rich Weiss, and Scott Wilson In April 2012, portfolio manager Irina Torelli left American Century Investments. Performance Summary Each of the ten LIVESTRONG Portfolios advanced for the fiscal year ended July 31, 2012, with returns ranging from 3.67%* for LIVESTRONG 2050 Portfolio to 5.81% for LIVESTRONG Income Portfolio (see pages 4–18 for more detailed performance information). The gains for the 12-month period reflected positive returns in the U.S. stock and bond markets, tempered by declines in international stocks and bonds. Because of LIVESTRONG Portfolios’ strategic exposure to a variety of asset classes, a review of the financial markets helps explain much of their performance. Stock Market Review The U.S. stock market faced significant volatility during the 12 months ended July 31, 2012, but ultimately posted positive overall returns. As the reporting period began, stocks were in the midst of an accelerating market decline as evidence of a slowdown in U.S. economic activity and a worsening sovereign debt crisis in Europe put downward pressure on the equity market. In early October, however, the stock market bottomed and reversed course, enjoying a substantial rebound through the fourth quarter of 2011 and first quarter of 2012. Investors grew more optimistic as signs of improving economic activity—including a three-year low in the unemployment rate—quashed recession fears. Another positive factor was better news out of Europe as the European Central Bank provided long-term financing to the debt markets and support for the Continent’s banking sector. The final four months of the period brought more volatility as the headwinds facing the equity market at the start of the period returned to the forefront. Evidence of slowing economic activity in the U.S. and adverse developments in Europe—including political turmoil in Greece and troubled banks in Spain—buffeted the market, ultimately sending stocks lower. Overall, however, domestic stocks advanced for the 12 months, though there was a divergence in performance as large-cap stocks posted solid gains, while mid- and small-cap issues produced modest returns (see the table on the next page). Growth and value stocks were also mixed—growth issues outperformed among large-cap stocks, while value shares held up better in the mid- and small-cap segments of the market. *All fund returns referenced in this commentary are for Investor Class shares. 20 Market Index Total Returns For the 12 months ended July 31, 2012 U.S. Stocks Russell 1000 Index (Large-Cap) 7.96% Russell Midcap Index 2.28% Russell 2000 Index (Small-Cap) 0.19% International Stocks MSCI EAFE Index -11.45% MSCI Emerging Markets Index -13.93% U.S. Fixed Income Barclays U.S. Aggregate Bond Index (multi-sector) 7.25% Barclays U.S. Corporate Bond Index (investment-grade) 10.09% Barclays U.S. Corporate High-Yield Bond Index 8.06% Barclays U.S. MBS Index (mortgage-backed securities) 4.84% Barclays U.S. Treasury Bond Index 8.17% Barclays U.S. Treasury Inflation Protected Securities (TIPS) Index 9.49% International Bonds Barclays Global Treasury ex-U.S. Bond Index -0.68% In contrast to the domestic market, international stocks declined sharply for the 12-month period. International equity markets were adversely impacted by the turbulent events in Europe—a possible sovereign debt default in Greece; the spread of the contagion to larger, fiscally troubled European countries such as Italy and Spain; efforts by the European authorities to support the debt markets and financial sector; and renewed political turmoil and faltering banks toward the end of the period. In addition, a number of European countries faced recessions, brought on in part by austerity measures intended to bring fiscal deficits under control. In this environment, European bourses suffered the most significant declines—markets in Greece, Portugal, and Spain fell the most, while Ireland and Belgium held up best. In the Asia/Pacific region, New Zealand and Australia were the best-performing markets, while the Japanese market declined the most. Bond Market Review U.S. bonds posted solid gains for the 12-month period as interest rates fell sharply. Treasury bonds led the market’s advance early in the period as weaker economic growth and worsening European sovereign debt problems led to a flight to quality. In addition, the Federal Reserve introduced “Operation Twist,” which was designed to lower long-term borrowing rates and stimulate more economic activity. This course of action provided a further lift to longer-term Treasury securities. Market leadership shifted in late 2011 and early 2012, when better economic growth and improving conditions in Europe provided a boost to credit-related sectors of the bond market. In particular, corporate bonds (both investment-grade and high-yield) and commercial mortgage-backed securities outperformed throughout the fourth quarter of 2011 and first quarter of 2012. 21 During the last four months of the period, Treasury bonds benefited from flight-to-quality demand, with yields falling to historic lows amid lackluster economic data and renewed turmoil in Europe. However, corporate bonds also fared well as investors sought higher-yielding investments in a low interest rate environment. International bond markets rallied sharply for the 12 months as bond yields fell around the globe, with yields in many countries approaching record lows. The main exceptions were peripheral European countries such as Greece, Spain, and Italy, where concerns about fiscal deficits led to higher bond yields. For U.S. investors, however, the positive performance in international bond markets was erased by a stronger U.S. dollar, which reduces foreign investment returns for U.S. investors. The end result was a slightly negative overall return for unhedged international bonds. Fund Information Each LIVESTRONG Portfolio is a “fund of funds” that invests in other American Century Investments mutual funds to achieve its investment objective and target asset allocation. (See pages 24–25 for the specific underlying fund allocations for each LIVESTRONG Portfolio.) Each LIVESTRONG Portfolio’s target date is the approximate year when investors plan to start withdrawing their money. The principal value of the investment is not guaranteed at any time, including at the target date. LIVESTRONG Income Portfolio is generally intended for investors near, at, or in retirement. There is no guarantee that an investment in any of the funds will provide adequate income at or through an investor’s retirement. Each target-date LIVESTRONG Portfolio seeks the highest total return consistent with its asset mix. Over time, the asset mix and weightings are adjusted to be more conservative. In general, as the target year approaches, each LIVESTRONG Portfolio’s allocation becomes more conservative by decreasing the allocation to stock funds and increasing the allocation to bond and money market funds. By the time each LIVESTRONG Portfolio reaches its target year, its target asset mix will become fixed and match that of LIVESTRONG Income Portfolio. Portfolio Performance Within each LIVESTRONG Portfolio, almost all of the domestic equity funds produced positive returns for the 12-month period. Real Estate Fund, which invests in real estate investment trusts, was the top performer, gaining approximately 15% for the reporting period. NT Large Company Value Fund and NT Equity Growth Fund also fared well, generating returns of nearly 10%. The only exception among domestic equity funds was NT Vista Fund, a mid-cap growth fund, which declined modestly for the 12 months. Reflecting the meaningful decline in international equity markets, LIVESTRONG Portfolios’ two international stock holdings—NT International Growth Fund and NT Emerging Markets Fund—posted double-digit declines for the reporting period. Among LIVESTRONG Portfolios’ fixed-income components, the leading performer was Inflation-Adjusted Bond Fund, which gained more than 9% for the 12-month period. High-Yield Fund also generated solid gains, while International Bond Fund declined slightly. 22 NT Diversified Bond Fund (the largest fixed-income holding in each LIVESTRONG Portfolio) outperformed the broad bond market indices during the 12-month period. Sector allocation added value, particularly overweight positions in corporate bonds and commercial mortgage-backed securities. However, an underweight position in Treasury securities weighed on results. In late 2011, we added NT Core Equity Plus Fund to each LIVESTRONG Portfolio’s asset mix. This fund is managed to have 100% net exposure to stocks by investing approximately 130% of its net assets in long positions, while 30% of its net assets are sold short. The proceeds from the securities sold short are used to fund the purchase of the additional 30% of long positions. Outlook Our view on the U.S. economy has changed very little, despite all the ups and downs in economic expectations over the past couple of years. We continue to see a subpar recovery, with economic growth of 1% to 3%. Although we no longer see the housing market as a drag on the economy, employment is still a concern and manufacturing activity appears to be slowing. Meanwhile, inflation in the U.S. remains tame amid weaker economic data and falling commodity prices. While we see a number of factors that argue for higher inflation down the road, the lack of current inflationary pressure gives the Federal Reserve room to act should economic conditions weaken further. Given this backdrop, we believe equities are attractive relative to bonds and cash-equivalent investments, primarily as a result of stocks’ greater earnings yield versus historically low money market and bond yields. But this attractiveness is mitigated by uncertainty regarding the economy and corporate earnings. These market dynamics, and the constantly changing investment environment, reinforce our belief that broad-based diversification among asset classes and within asset classes is essential to long-term investing success. 23 Portfolio Characteristics Underlying Fund Allocations(1) as a % of net assets as of July 31, 2012 LIVESTRONG Income Portfolio LIVESTRONG 2015 Portfolio LIVESTRONG 2020 Portfolio LIVESTRONG 2025 Portfolio LIVESTRONG 2030 Portfolio Equity NT Core Equity Plus Fund 3.0% 3.0% 3.0% 3.0% 3.2% NT Equity Growth Fund 9.9% 9.7% 9.4% 9.2% 9.2% NT Growth Fund 6.4% 7.1% 8.1% 9.6% 11.5% NT Large Company Value Fund 11.0% 11.0% 11.2% 11.5% 12.2% NT Mid Cap Value Fund 4.0% 4.3% 5.1% 5.5% 5.2% NT Small Company Fund 2.0% 2.0% 2.0% 2.7% 3.7% NT VistaSM Fund 2.5% 3.0% 4.0% 4.7% 5.0% Real Estate Fund 1.0% 1.1% 1.4% 1.6% 1.9% NT Emerging Markets Fund — 0.6% 1.7% 2.6% 3.0% NT International Growth Fund 5.0% 5.4% 6.4% 7.4% 8.9% Total Equity 44.8% 47.2% 52.3% 57.8% 63.8% Fixed Income High-Yield Fund 3.8% 3.8% 3.6% 3.4% 3.0% Inflation-Adjusted Bond Fund 7.6% 7.5% 7.2% 6.7% 6.0% NT Diversified Bond Fund 26.7% 26.1% 25.1% 23.3% 20.9% International Bond Fund 7.1% 6.6% 5.5% 3.8% 1.3% Total Fixed Income 45.2% 44.0% 41.4% 37.2% 31.2% Premium Money Market Fund 10.0% 8.8% 6.3% 5.0% 5.0% Other Assets and Liabilities —(2) —(2) —(2) —(2) —(2) Institutional Class, except Premium Money Market Fund Investor Class. Category is less than 0.05% of total net assets. 24 Underlying Fund Allocations(1) as a % of net assets as of July 31, 2012 LIVESTRONG 2035 Portfolio LIVESTRONG 2040 Portfolio LIVESTRONG 2045 Portfolio LIVESTRONG 2050 Portfolio LIVESTRONG 2055 Portfolio Equity NT Core Equity Plus Fund 3.3% 3.7% 4.5% 4.5% 4.5% NT Equity Growth Fund 9.7% 10.2% 10.2% 10.5% 10.7% NT Growth Fund 13.0% 14.0% 14.7% 15.0% 15.2% NT Large Company Value Fund 13.0% 14.0% 14.8% 15.2% 15.5% NT Mid Cap Value Fund 5.9% 6.9% 7.2% 7.4% 7.5% NT Small Company Fund 4.1% 4.0% 4.3% 4.7% 5.0% NT VistaSM Fund 5.8% 6.8% 7.2% 7.3% 7.4% Real Estate Fund 2.1% 2.4% 2.6% 2.9% 3.0% NT Emerging Markets Fund 3.6% 4.7% 5.5% 6.3% 6.6% NT International Growth Fund 9.9% 10.0% 10.0% 9.7% 9.6% Total Equity 70.4% 76.7% 81.0% 83.5% 85.0% Fixed Income High-Yield Fund 2.5% 2.2% 1.9% 1.6% 1.5% Inflation-Adjusted Bond Fund 5.2% 4.4% 3.8% 3.3% 3.0% NT Diversified Bond Fund 18.1% 15.5% 13.3% 11.6% 10.5% Total Fixed Income 25.8% 22.1% 19.0% 16.5% 15.0% Premium Money Market Fund 3.8% 1.2% — — — Other Assets and Liabilities —(2) —(2) —(2) —(2) —(2) Institutional Class, except Premium Money Market Fund Investor Class. Category is less than 0.05% of total net assets. 25 Shareholder Fee Examples Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. As a shareholder in the underlying American Century Investments funds, your fund will indirectly bear its pro rata share of the expenses incurred by the underlying funds. These expenses are not included in the fund’s annualized expense ratio or the expenses paid during the period. These expenses are, however, included in the effective expenses paid during the period. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from February 1, 2012 to July 31, 2012. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 26 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 2/1/12 Ending Account Value 7/31/12 Expenses Paid During Period(1) 2/1/12 – 7/31/12 Annualized Expense Ratio(1) Effective Expenses Paid During Period(2) 2/1/12 – 7/31/12 Effective Annualized Expense Ratio(2) LIVESTRONG Income Portfolio Actual Investor Class 0.21% 0.78% Institutional Class 0.01% 0.58% A Class 0.46% 1.03% C Class 1.21% 1.78% R Class 0.71% 1.28% Hypothetical Investor Class 0.21% 0.78% Institutional Class 0.01% 0.58% A Class 0.46% 1.03% C Class 1.21% 1.78% R Class 0.71% 1.28% LIVESTRONG 2015 Portfolio Actual Investor Class 0.21% 0.80% Institutional Class 0.01% 0.60% A Class 0.46% 1.05% C Class 1.21% 1.80% R Class 0.71% 1.30% Hypothetical Investor Class 0.21% 0.80% Institutional Class 0.01% 0.60% A Class 0.46% 1.05% C Class 1.21% 1.80% R Class 0.71% 1.30% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 182, the number of days in the most recent fiscal half-year, divided by 366, to reflect the one-half year period. The fees and expenses of the underlying American Century Investments funds in which the fund invests are not included in the class’s annualized expense ratio. Effective expenses reflect the sum of expenses borne directly by the class plus the fund’s pro rata share of the weighted average expense ratio of the underlying funds in which it invests. The effective annualized expense ratio combines the class’s annualized expense ratio and the annualized weighted average expense ratio of the underlying funds. The annualized weighted average expense ratio of the underlying funds for the one-half year period reflects the actual expense ratio of each underlying fund from its most recent shareholder report, annualized and weighted for the fund’s relative average investment therein during the period. 27 Beginning Account Value 2/1/12 Ending Account Value 7/31/12 Expenses Paid During Period(1) 2/1/12 – 7/31/12 Annualized Expense Ratio(1) Effective Expenses Paid During Period(2) 2/1/12 – 7/31/12 Effective Annualized Expense Ratio(2) LIVESTRONG 2020 Portfolio Actual Investor Class 0.21% 0.82% Institutional Class 0.01% 0.62% A Class 0.46% 1.07% C Class 1.21% 1.82% R Class 0.71% 1.32% Hypothetical Investor Class 0.21% 0.82% Institutional Class 0.01% 0.62% A Class 0.46% 1.07% C Class 1.21% 1.82% R Class 0.71% 1.32% LIVESTRONG 2025 Portfolio Actual Investor Class 0.20% 0.86% Institutional Class 0.00%(3) 0.66% A Class 0.45% 1.11% C Class 1.20% 1.86% R Class 0.70% 1.36% Hypothetical Investor Class 0.20% 0.86% Institutional Class 0.00%(3) 0.66% A Class 0.45% 1.11% C Class 1.20% 1.86% R Class 0.70% 1.36% (1) Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 182, the number of days in the most recent fiscal half-year, divided by 366, to reflect the one-half year period. The fees and expenses of the underlying American Century Investments funds in which the fund invests are not included in the class’s annualized expense ratio. Effective expenses reflect the sum of expenses borne directly by the class plus the fund’s pro rata share of the weighted average expense ratio of the underlying funds in which it invests. The effective annualized expense ratio combines the class’s annualized expense ratio and the annualized weighted average expense ratio of the underlying funds. The annualized weighted average expense ratio of the underlying funds for the one-half year period reflects the actual expense ratio of each underlying fund from its most recent shareholder report, annualized and weighted for the fund’s relative average investment therein during the period. Other expenses, which include the fees and expenses of the fund’s independent directors and its legal counsel, as well as interest, did not exceed 0.005%. 28 Beginning Account Value 2/1/12 Ending Account Value 7/31/12 Expenses Paid During Period(1) 2/1/12 – 7/31/12 Annualized Expense Ratio(1) Effective Expenses Paid During Period(2) 2/1/12 – 7/31/12 Effective Annualized Expense Ratio(2) LIVESTRONG 2030 Portfolio Actual Investor Class 0.21% 0.87% Institutional Class 0.01% 0.67% A Class 0.46% 1.12% C Class 1.21% 1.87% R Class 0.71% 1.37% Hypothetical Investor Class 0.21% 0.87% Institutional Class 0.01% 0.67% A Class 0.46% 1.12% C Class 1.21% 1.87% R Class 0.71% 1.37% LIVESTRONG 2035 Portfolio Actual Investor Class 0.21% 0.92% Institutional Class 0.01% 0.72% A Class 0.46% 1.17% C Class 1.21% 1.92% R Class 0.71% 1.42% Hypothetical Investor Class 0.21% 0.92% Institutional Class 0.01% 0.72% A Class 0.46% 1.17% C Class 1.21% 1.92% R Class 0.71% 1.42% (1) Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 182, the number of days in the most recent fiscal half-year, divided by 366, to reflect the one-half year period. The fees and expenses of the underlying American Century Investments funds in which the fund invests are not included in the class’s annualized expense ratio. Effective expenses reflect the sum of expenses borne directly by the class plus the fund’s pro rata share of the weighted average expense ratio of the underlying funds in which it invests. The effective annualized expense ratio combines the class’s annualized expense ratio and the annualized weighted average expense ratio of the underlying funds. The annualized weighted average expense ratio of the underlying funds for the one-half year period reflects the actual expense ratio of each underlying fund from its most recent shareholder report, annualized and weighted for the fund’s relative average investment therein during the period. 29 Beginning Account Value 2/1/12 Ending Account Value 7/31/12 Expenses Paid During Period(1) 2/1/12 – 7/31/12 Annualized Expense Ratio(1) Effective Expenses Paid During Period(2) 2/1/12 – 7/31/12 Effective Annualized Expense Ratio(2) LIVESTRONG 2040 Portfolio Actual Investor Class 0.21% 0.95% Institutional Class 0.01% 0.75% A Class 0.46% 1.20% C Class 1.21% 1.95% R Class 0.71% 1.45% Hypothetical Investor Class 0.21% 0.95% Institutional Class 0.01% 0.75% A Class 0.46% 1.20% C Class 1.21% 1.95% R Class 0.71% 1.45% LIVESTRONG 2045 Portfolio Actual Investor Class 0.21% 0.99% Institutional Class 0.01% 0.79% A Class 0.46% 1.24% C Class 1.21% 1.99% R Class 0.71% 1.49% Hypothetical Investor Class 0.21% 0.99% Institutional Class 0.01% 0.79% A Class 0.46% 1.24% C Class 1.21% 1.99% R Class 0.71% 1.49% (1) Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 182, the number of days in the most recent fiscal half-year, divided by 366, to reflect the one-half year period. The fees and expenses of the underlying American Century Investments funds in which the fund invests are not included in the class’s annualized expense ratio. Effective expenses reflect the sum of expenses borne directly by the class plus the fund’s pro rata share of the weighted average expense ratio of the underlying funds in which it invests. The effective annualized expense ratio combines the class’s annualized expense ratio and the annualized weighted average expense ratio of the underlying funds. The annualized weighted average expense ratio of the underlying funds for the one-half year period reflects the actual expense ratio of each underlying fund from its most recent shareholder report, annualized and weighted for the fund’s relative average investment therein during the period. 30 Beginning Account Value 2/1/12 Ending Account Value 7/31/12 Expenses Paid During Period(1) 2/1/12 – 7/31/12 Annualized Expense Ratio(1) Effective Expenses Paid During Period(2) 2/1/12 – 7/31/12 Effective Annualized Expense Ratio(2) LIVESTRONG 2050 Portfolio Actual Investor Class 0.21% $5.06 1.00% Institutional Class 0.01% $4.05 0.80% A Class 0.46% $6.32 1.25% C Class 1.21% 2.00% R Class 0.71% $7.58 1.50% Hypothetical Investor Class 0.21% $5.02 1.00% Institutional Class 0.01% $4.02 0.80% A Class 0.46% $6.27 1.25% C Class 1.21% 2.00% R Class 0.71% 1.50% LIVESTRONG 2055 Portfolio Actual Investor Class 0.20% 1.00% Institutional Class 0.00%(3) 0.80% A Class 0.45% 1.25% C Class 1.20% 2.00% R Class 0.70% $7.58 1.50% Hypothetical Investor Class 0.20% $5.02 1.00% Institutional Class 0.00%(3) $4.02 0.80% A Class 0.45% $6.27 1.25% C Class 1.20% 2.00% R Class 0.70% 1.50% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 182, the number of days in the most recent fiscal half-year, divided by 366, to reflect the one-half year period. The fees and expenses of the underlying American Century Investments funds in which the fund invests are not included in the class’s annualized expense ratio. Effective expenses reflect the sum of expenses borne directly by the class plus the fund’s pro rata share of the weighted average expense ratio of the underlying funds in which it invests. The effective annualized expense ratio combines the class’s annualized expense ratio and the annualized weighted average expense ratio of the underlying funds. The annualized weighted average expense ratio of the underlying funds for the one-half year period reflects the actual expense ratio of each underlying fund from its most recent shareholder report, annualized and weighted for the fund’s relative average investment therein during the period. Other expenses, which include the fees and expenses of the fund’s independent directors and its legal counsel, as well as interest, did not exceed 0.005%. 31 Schedule of Investments JULY 31, 2012 Shares Value LIVESTRONG Income Portfolio Mutual Funds(1) — 100.0% DOMESTIC EQUITY FUNDS — 39.8% NT Core Equity Plus Fund Institutional Class NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class Real Estate Fund Institutional Class DOMESTIC FIXED INCOME FUNDS — 38.1% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class MONEY MARKET FUNDS — 10.0% Premium Money Market Fund Investor Class INTERNATIONAL FIXED INCOME FUNDS — 7.1% International Bond Fund Institutional Class INTERNATIONAL EQUITY FUNDS — 5.0% NT International Growth Fund Institutional Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $295,111,807) OTHER ASSETS AND LIABILITIES† TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Shares Value LIVESTRONG 2015 Portfolio Mutual Funds(1) — 100.0% DOMESTIC EQUITY FUNDS — 41.2% NT Core Equity Plus Fund Institutional Class NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class Real Estate Fund Institutional Class DOMESTIC FIXED INCOME FUNDS — 37.4% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class MONEY MARKET FUNDS — 8.8% Premium Money Market Fund Investor Class INTERNATIONAL FIXED INCOME FUNDS — 6.6% International Bond Fund Institutional Class INTERNATIONAL EQUITY FUNDS — 6.0% NT Emerging Markets Fund Institutional Class NT International Growth Fund Institutional Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $765,247,392) OTHER ASSETS AND LIABILITIES† TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. See Notes to Financial Statements. 32 Shares Value LIVESTRONG 2020 Portfolio Mutual Funds(1) — 100.0% DOMESTIC EQUITY FUNDS — 44.2% NT Core Equity Plus Fund Institutional Class NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class Real Estate Fund Institutional Class DOMESTIC FIXED INCOME FUNDS — 35.9% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class INTERNATIONAL EQUITY FUNDS — 8.1% NT Emerging Markets Fund Institutional Class NT International Growth Fund Institutional Class MONEY MARKET FUNDS — 6.3% Premium Money Market Fund Investor Class INTERNATIONAL FIXED INCOME FUNDS — 5.5% International Bond Fund Institutional Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $492,059,841) OTHER ASSETS AND LIABILITIES† TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments †Category is less than 0.05% of total net assets. Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Shares Value LIVESTRONG 2025 Portfolio Mutual Funds(1) — 100.0% DOMESTIC EQUITY FUNDS — 47.8% NT Core Equity Plus Fund Institutional Class NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class Real Estate Fund Institutional Class DOMESTIC FIXED INCOME FUNDS — 33.4% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class INTERNATIONAL EQUITY FUNDS — 10.0% NT Emerging Markets Fund Institutional Class NT International Growth Fund Institutional Class MONEY MARKET FUNDS — 5.0% Premium Money Market Fund Investor Class INTERNATIONAL FIXED INCOME FUNDS — 3.8% International Bond Fund Institutional Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $1,030,943,601) OTHER ASSETS AND LIABILITIES† TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. See Notes to Financial Statements. 33 Shares Value LIVESTRONG 2030 Portfolio Mutual Funds(1) — 100.0% DOMESTIC EQUITY FUNDS — 51.9% NT Core Equity Plus Fund Institutional Class NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class Real Estate Fund Institutional Class DOMESTIC FIXED INCOME FUNDS — 29.9% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class INTERNATIONAL EQUITY FUNDS — 11.9% NT Emerging Markets Fund Institutional Class NT International Growth Fund Institutional Class MONEY MARKET FUNDS — 5.0% Premium Money Market Fund Investor Class INTERNATIONAL FIXED INCOME FUNDS — 1.3% International Bond Fund Institutional Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $442,378,194) OTHER ASSETS AND LIABILITIES† TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Shares Value LIVESTRONG 2035 Portfolio Mutual Funds(1) — 100.0% DOMESTIC EQUITY FUNDS — 56.9% NT Core Equity Plus Fund Institutional Class NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class Real Estate Fund Institutional Class DOMESTIC FIXED INCOME FUNDS — 25.8% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class INTERNATIONAL EQUITY FUNDS — 13.5% NT Emerging Markets Fund Institutional Class NT International Growth Fund Institutional Class MONEY MARKET FUNDS — 3.8% Premium Money Market Fund Investor Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $745,350,542) OTHER ASSETS AND LIABILITIES† TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. See Notes to Financial Statements. 34 Shares Value LIVESTRONG 2040 Portfolio Mutual Funds(1) — 100.0% DOMESTIC EQUITY FUNDS — 62.0% NT Core Equity Plus Fund Institutional Class NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class Real Estate Fund Institutional Class DOMESTIC FIXED INCOME FUNDS — 22.1% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class INTERNATIONAL EQUITY FUNDS — 14.7% NT Emerging Markets Fund Institutional Class NT International Growth Fund Institutional Class MONEY MARKET FUNDS — 1.2% Premium Money Market Fund Investor Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $288,739,061) OTHER ASSETS AND LIABILITIES† TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Shares Value LIVESTRONG 2045 Portfolio Mutual Funds(1) — 100.0% DOMESTIC EQUITY FUNDS — 65.5% NT Core Equity Plus Fund Institutional Class NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class Real Estate Fund Institutional Class DOMESTIC FIXED INCOME FUNDS — 19.0% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class INTERNATIONAL EQUITY FUNDS — 15.5% NT Emerging Markets Fund Institutional Class NT International Growth Fund Institutional Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $487,024,015) OTHER ASSETS AND LIABILITIES† TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. See Notes to Financial Statements. 35 Shares Value LIVESTRONG 2050 Portfolio Mutual Funds(1) — 100.0% DOMESTIC EQUITY FUNDS — 67.5% NT Core Equity Plus Fund Institutional Class NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class Real Estate Fund Institutional Class DOMESTIC FIXED INCOME FUNDS — 16.5% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class INTERNATIONAL EQUITY FUNDS — 16.0% NT Emerging Markets Fund Institutional Class NT International Growth Fund Institutional Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $156,840,793) OTHER ASSETS AND LIABILITIES† TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Shares Value LIVESTRONG 2055 Portfolio Mutual Funds(1) — 100.0% DOMESTIC EQUITY FUNDS — 68.8% NT Core Equity Plus Fund Institutional Class NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class Real Estate Fund Institutional Class INTERNATIONAL EQUITY FUNDS — 16.2% NT Emerging Markets Fund Institutional Class NT International Growth Fund Institutional Class DOMESTIC FIXED INCOME FUNDS — 15.0% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $11,911,899) OTHER ASSETS AND LIABILITIES† TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. (1) Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. See Notes to Financial Statements. 36 Statement of Assets and Liabilities JULY 31, 2012 LIVESTRONG Income Portfolio LIVESTRONG 2015 Portfolio LIVESTRONG 2020 Portfolio Assets Investment securities in affiliates, at value (cost of $295,111,807, $765,247,392 and $492,059,841, respectively) Cash Receivable for investments sold Receivable for capital shares sold Distributions receivable from affiliates Liabilities Payable for investments purchased Payable for capital shares redeemed Accrued administrative fees Distribution and service fees payable Net Assets Net Assets Consist of: Capital (par value and paid-in surplus) Undistributed net investment income Accumulated undistributed net realized gain (loss) ) ) Net unrealized appreciation Fund/Class Net Assets Shares outstanding Net asset value per share LIVESTRONG Income Portfolio Investor Class, $0.01 Par Value Institutional Class, $0.01 Par Value A Class, $0.01 Par Value * C Class, $0.01 Par Value R Class, $0.01 Par Value LIVESTRONG 2015 Portfolio Investor Class, $0.01 Par Value Institutional Class, $0.01 Par Value A Class, $0.01 Par Value * C Class, $0.01 Par Value R Class, $0.01 Par Value LIVESTRONG 2020 Portfolio Investor Class, $0.01 Par Value Institutional Class, $0.01 Par Value A Class, $0.01 Par Value * C Class, $0.01 Par Value R Class, $0.01 Par Value * Maximum offering price $12.31, $12.99 and $11.27 (net asset value divided by 0.9425) for LIVESTRONG Income Portfolio, LIVESTRONG 2015 Portfolio and LIVESTRONG 2020 Portfolio, respectively. See Notes to Financial Statements. 37 JULY 31, 2012 LIVESTRONG 2025 Portfolio LIVESTRONG 2030 Portfolio LIVESTRONG 2035 Portfolio Assets Investment securities in affiliates, at value (cost of $1,030,943,601, $442,378,194 and $745,350,542, respectively) Cash Receivable for investments sold Receivable for capital shares sold Distributions receivable from affiliates Liabilities Payable for investments purchased Payable for capital shares redeemed Accrued administrative fees Distribution and service fees payable Net Assets Net Assets Consist of: Capital (par value and paid-in surplus) Undistributed net investment income Accumulated undistributed net realized gain (loss) ) ) Net unrealized appreciation Fund/Class Net Assets Shares outstanding Net asset value per share LIVESTRONG 2025 Portfolio Investor Class, $0.01 Par Value Institutional Class, $0.01 Par Value A Class, $0.01 Par Value * C Class, $0.01 Par Value R Class, $0.01 Par Value LIVESTRONG 2030 Portfolio Investor Class, $0.01 Par Value Institutional Class, $0.01 Par Value A Class, $0.01 Par Value * C Class, $0.01 Par Value R Class, $0.01 Par Value LIVESTRONG 2035 Portfolio Investor Class, $0.01 Par Value Institutional Class, $0.01 Par Value A Class, $0.01 Par Value * C Class, $0.01 Par Value R Class, $0.01 Par Value * Maximum offering price $13.20, $11.01 and $13.57 (net asset value divided by 0.9425) for LIVESTRONG 2025 Portfolio, LIVESTRONG 2030 Portfolio and LIVESTRONG 2035 Portfolio, respectively. See Notes to Financial Statements. 38 JULY 31, 2012 LIVESTRONG 2040 Portfolio LIVESTRONG 2045 Portfolio LIVESTRONG 2050 Portfolio Assets Investment securities in affiliates, at value (cost of $288,739,061, $487,024,015 and $156,840,793, respectively) Cash Receivable for investments sold Receivable for capital shares sold Distributions receivable from affiliates Liabilities Payable for investments purchased Payable for capital shares redeemed Accrued administrative fees Distribution and service fees payable Net Assets Net Assets Consist of: Capital (par value and paid-in surplus) Undistributed net investment income Accumulated undistributed net realized gain (loss) ) Net unrealized appreciation Fund/Class Net Assets Shares outstanding Net asset value per share LIVESTRONG 2040 Portfolio Investor Class, $0.01 Par Value Institutional Class, $0.01 Par Value A Class, $0.01 Par Value * C Class, $0.01 Par Value R Class, $0.01 Par Value LIVESTRONG 2045 Portfolio Investor Class, $0.01 Par Value Institutional Class, $0.01 Par Value A Class, $0.01 Par Value * C Class, $0.01 Par Value R Class, $0.01 Par Value LIVESTRONG 2050 Portfolio Investor Class, $0.01 Par Value Institutional Class, $0.01 Par Value A Class, $0.01 Par Value * C Class, $0.01 Par Value R Class, $0.01 Par Value * Maximum offering price $10.93, $13.60 and $10.67 (net asset value divided by 0.9425) for LIVESTRONG 2040 Portfolio, LIVESTRONG 2045 Portfolio and LIVESTRONG 2050 Portfolio, respectively. See Notes to Financial Statements. 39 JULY 31, 2012 LIVESTRONG 2055 Portfolio Assets Investment securities in affiliates, at value (cost of $11,911,899) Cash Receivable for capital shares sold Distributions receivable from affiliates Liabilities Payable for investments purchased Payable for capital shares redeemed Accrued administrative fees Distribution and service fees payable Net Assets Net Assets Consist of: Capital (par value and paid-in surplus) Undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation Fund/Class Net Assets Shares outstanding Net asset value per share LIVESTRONG 2055 Portfolio Investor Class, $0.01 Par Value Institutional Class, $0.01 Par Value A Class, $0.01 Par Value * C Class, $0.01 Par Value R Class, $0.01 Par Value * Maximum offering price $10.79 (net asset value divided by 0.9425) for LIVESTRONG 2055 Portfolio. See Notes to Financial Statements. 40 Statement of Operations YEAR ENDED JULY 31, 2012 LIVESTRONG Income Portfolio LIVESTRONG 2015 Portfolio LIVESTRONG 2020 Portfolio Investment Income (Loss) Income: Income distributions from underlying funds — affiliates Expenses: Administrative fees: Investor Class A Class C Class R Class Distribution and service fees: A Class C Class R Class Directors’ fees and expenses Net investment income (loss) Net Realized and Unrealized Gain (Loss) on Affiliates Net realized gain (loss) on: Sale of investments in underlying funds ) ) Capital gain distributions received from underlying funds Change in net unrealized appreciation (depreciation) on investments in underlying funds Net realized and unrealized gain (loss) on affiliates Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 41 YEAR ENDED JULY 31, 2012 LIVESTRONG 2025 Portfolio LIVESTRONG 2030 Portfolio LIVESTRONG 2035 Portfolio Investment Income (Loss) Income: Income distributions from underlying funds — affiliates Expenses: Administrative fees: Investor Class A Class C Class R Class Distribution and service fees: A Class C Class R Class Directors’ fees and expenses Net investment income (loss) Net Realized and Unrealized Gain (Loss) on Affiliates Net realized gain (loss) on: Sale of investments in underlying funds ) ) ) Capital gain distributions received from underlying funds Change in net unrealized appreciation (depreciation) on investments in underlying funds Net realized and unrealized gain (loss) on affiliates Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 42 YEAR ENDED JULY 31, 2012 LIVESTRONG 2040 Portfolio LIVESTRONG 2045 Portfolio LIVESTRONG 2050 Portfolio Investment Income (Loss) Income: Income distributions from underlying funds — affiliates Expenses: Administrative fees: Investor Class A Class C Class R Class Distribution and service fees: A Class C Class R Class Directors’ fees and expenses Net investment income (loss) Net Realized and Unrealized Gain (Loss) on Affiliates Net realized gain (loss) on: Sale of investments in underlying funds ) ) ) Capital gain distributions received from underlying funds Change in net unrealized appreciation (depreciation) on investments in underlying funds Net realized and unrealized gain (loss) on affiliates Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 43 YEAR ENDED JULY 31, 2012 LIVESTRONG 2055 Portfolio Investment Income (Loss) Income: Income distributions from underlying funds — affiliates Expenses: Administrative fees: Investor Class A Class C Class 55 R Class Distribution and service fees: A Class C Class R Class Directors’ fees and expenses Net investment income (loss) Net Realized and Unrealized Gain (Loss) on Affiliates Net realized gain (loss) on: Sale of investments in underlying funds ) Capital gain distributions received from underlying funds ) Change in net unrealized appreciation (depreciation) on investments in underlying funds Net realized and unrealized gain (loss) on affiliates Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 44 Statement of Changes in Net Assets YEARS ENDED JULY 31, 2, 2011 LIVESTRONG Income Portfolio LIVESTRONG 2015 Portfolio Increase (Decrease) in Net Assets July 31, 2012 July 31, 2011 July 31, 2012 July 31, 2011 Operations Net investment income (loss) Net realized gain (loss) Change in net unrealized appreciation (depreciation) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Investor Class ) Institutional Class ) A Class ) C Class ) R Class ) Decrease in net assets from distributions ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions Net increase (decrease) in net assets Net Assets Beginning of period End of period Undistributed net investment income See Notes to Financial Statements. 45 YEARS ENDED JULY 31, 2, 2011 LIVESTRONG 2020 Portfolio LIVESTRONG 2025 Portfolio Increase (Decrease) in Net Assets July 31, 2012 July 31, 2011 July 31, 2012 July 31, 2011 Operations Net investment income (loss) Net realized gain (loss) Change in net unrealized appreciation (depreciation) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Investor Class ) Institutional Class ) A Class ) C Class ) R Class ) From net realized gains: Investor Class ) ) — — Institutional Class ) ) — — A Class ) ) — — C Class ) ) — — R Class ) ) — — Decrease in net assets from distributions ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions Net increase (decrease) in net assets Net Assets Beginning of period End of period Undistributed net investment income See Notes to Financial Statements. 46 YEARS ENDED JULY 31, 2, 2011 LIVESTRONG 2030 Portfolio LIVESTRONG 2035 Portfolio Increase (Decrease) in Net Assets July 31, 2012 July 31, 2011 July 31, 2012 July 31, 2011 Operations Net investment income (loss) Net realized gain (loss) ) Change in net unrealized appreciation (depreciation) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Investor Class ) Institutional Class ) A Class ) C Class ) R Class ) From net realized gains: Investor Class ) ) — — Institutional Class ) ) — — A Class ) ) — — C Class ) ) — — R Class ) ) — — Decrease in net assets from distributions ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions Net increase (decrease) in net assets Net Assets Beginning of period End of period Undistributed net investment income See Notes to Financial Statements. 47 YEARS ENDED JULY 31, 2, 2011 LIVESTRONG 2040 Portfolio LIVESTRONG 2045 Portfolio Increase (Decrease) in Net Assets July 31, 2012 July 31, 2011 July 31, 2012 July 31, 2011 Operations Net investment income (loss) Net realized gain (loss) Change in net unrealized appreciation (depreciation) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Investor Class ) Institutional Class ) A Class ) C Class ) R Class ) From net realized gains: Investor Class ) ) — — Institutional Class ) ) — — A Class ) ) — — C Class ) (8 ) — — R Class ) ) — — Decrease in net assets from distributions ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions Net increase (decrease) in net assets Net Assets Beginning of period End of period Undistributed net investment income See Notes to Financial Statements. 48 YEARS ENDED JULY 31, 2, 2011 (EXCEPT AS NOTED) LIVESTRONG 2050 Portfolio LIVESTRONG 2055 Portfolio Increase (Decrease) in Net Assets July 31, 2012 July 31, 2011 July 31, 2012 July 31, 2011(1) Operations Net investment income (loss) Net realized gain (loss) ) ) Change in net unrealized appreciation (depreciation) ) Net increase (decrease) in net assets resulting from operations ) Distributions to Shareholders From net investment income: Investor Class ) ) ) — Institutional Class ) ) ) — A Class ) ) ) — C Class ) ) ) — R Class ) ) ) — From net realized gains: Investor Class ) ) — — Institutional Class ) ) — — A Class ) ) — — C Class ) ) — — R Class ) ) — — Decrease in net assets from distributions ) ) ) — Capital Share Transactions Net increase (decrease) in net assets from capital share transactions Net increase (decrease) in net assets Net Assets Beginning of period — End of period Undistributed net investment income March 31, 2011 (fund inception) through July 31, 2011. See Notes to Financial Statements. 49 Notes to Financial Statements JULY 31, 2012 1. Organization American Century Asset Allocation Portfolios, Inc. (the corporation) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Maryland corporation. LIVESTRONG Income Portfolio, LIVESTRONG 2015 Portfolio, LIVESTRONG 2020 Portfolio, LIVESTRONG 2025 Portfolio, LIVESTRONG 2030 Portfolio, LIVESTRONG 2035 Portfolio, LIVESTRONG 2040 Portfolio, LIVESTRONG 2045 Portfolio, LIVESTRONG 2050 Portfolio and LIVESTRONG 2055 Portfolio (collectively, the funds) are ten funds in a series issued by the corporation. The funds operate as “fund of funds,” meaning substantially all of the funds’ assets will be invested in other funds in the American Century Investments family of funds (the underlying funds). Each fund’s assets are allocated among underlying funds that represent major asset classes, including equity securities (stocks), fixed-income securities (bonds) and cash-equivalent instruments (money markets). The underlying funds are not permitted to invest in securities issued by companies assigned the Global Industry Classification Standard (GICS) for the tobacco industry. The funds are diversified as defined under the 1940 Act. Additionally, the underlying funds are generally diversified and so indirectly provide broad exposure to a large number of securities. The funds will assume the risks associated with their underlying funds. The investment objective of LIVESTRONG Income Portfolio is to seek current income. Capital appreciation is a secondary objective. The investment objectives of the nine target-year LIVESTRONG Portfolios are to seek the highest total return consistent with their respective asset mix. The funds pursue their objectives by investing in underlying funds that represent a variety of asset classes and investment styles. For each fund with a target-year, the target asset mix will be adjusted over time to become more conservative. In general, as the target-year approaches, the allocation to stocks will decrease and the allocation to bonds and money market instruments will increase. When a fund reaches its most conservative planned target asset allocation, which is expected to occur on approximately November 30 of the year before the target year, its target asset mix will become fixed and will match that of LIVESTRONG Income Portfolio. The funds offer the Investor Class, the Institutional Class, the A Class, the C Class and the R Class. The A Class may incur an initial sales charge. The A Class and C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective sales charges and distribution and shareholder servicing expenses and arrangements. The Institutional Class is made available to institutional shareholders or through financial intermediaries whose clients do not require the same level of shareholder and administrative services as shareholders of other classes. As a result, the Institutional Class is not charged an administrative fee. All classes of LIVESTRONG 2055 Portfolio commenced sale on March 31, 2011, the fund’s inception date. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the funds in preparation of their financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The funds determine the fair value of their investments and compute their net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Investments in the underlying funds are valued at their reported net asset value. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. 50 Investment Income — Income and capital gain distributions, if any, from the underlying funds are recorded as of the ex-dividend date. Long-term capital gain distributions, if any, from the underlying funds are a component of net realized gain (loss). Expenses — The expenses included in the accompanying financial statements reflect the expenses of each fund and do not include any expenses associated with the underlying funds. Income Tax Status — It is each fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. LIVESTRONG Income Portfolio, LIVESTRONG 2015 Portfolio, LIVESTRONG 2020 Portfolio, LIVESTRONG 2025 Portfolio, LIVESTRONG 2030 Portfolio, LIVESTRONG 2035 Portfolio, LIVESTRONG 2040 Portfolio, LIVESTRONG 2045 Portfolio, and LIVESTRONG 2050 Portfolio are no longer subject to examination by tax authorities for years prior to 2009. All tax years for LIVESTRONG 2055 Portfolio remain subject to examination by authorities. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Multiple Class — All shares of each fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the funds are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions from net investment income, if any, are generally declared and paid quarterly for LIVESTRONG Income Portfolio. Distributions from net investment income, if any, are generally declared and paid annually for the nine target-date LIVESTRONG Portfolios. Distributions from net realized gains, if any, are generally declared and paid annually for all funds. Indemnifications — Under the corporation’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the funds. In addition, in the normal course of business, the funds enter into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 51 3. Fees and Transactions with Related Parties Administrative Fees — The corporation has entered into an agreement with American Century Investment Management, Inc. (ACIM), under which ACIM provides the funds with shareholder services in exchange for an administrative fee (the fee). The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The rate of the fee for the Investor Class, A Class, C Class and R Class is 0.20%. There is no administrative fee for the Institutional Class. Distribution and Service Fees — The Board of Directors has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the A Class, C Class and R Class (collectively the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the C Class will pay ACIS an annual distribution and service fee of 1.00%, of which 0.25% is paid for individual shareholder services and 0.75% is paid for distribution services. The plans provide that the R Class will pay ACIS an annual distribution and service fee of 0.50%. The fees are computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. These fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the year ended July 31, 2012 are detailed in the Statement of Operations. Acquired Fund Fees and Expenses — Each fund will indirectly realize its pro rata share of the fees and expenses of the underlying funds in which it invests. These fees and expenses are already reflected in the valuation of the underlying funds. Related Parties — Certain officers and directors of the corporation are also officers and/or directors of American Century Companies, Inc., the parent of the corporation’s investment advisor, ACIM, the distributor of the corporation, ACIS, and the corporation’s transfer agent, American Century Services, LLC. The directors of the corporation are also directors of some underlying funds and therefore those underlying funds may be deemed to be under common control with the corporation. The officers of the corporation are also officers of all the underlying funds. ACIM serves as the investment advisor for the underlying funds. 4. Investment Transactions Investment transactions for the year ended July 31, 2012 were as follows: LIVESTRONG Income Portfolio LIVESTRONG 2015 Portfolio LIVESTRONG 2020 Portfolio LIVESTRONG 2025 Portfolio LIVESTRONG 2030 Portfolio Purchases Sales LIVESTRONG 2035 Portfolio LIVESTRONG 2040 Portfolio LIVESTRONG 2045 Portfolio LIVESTRONG 2050 Portfolio LIVESTRONG 2055 Portfolio Purchases Sales 52 5. Capital Share Transactions The corporation is authorized to issue 3,000,000,000 shares. Transactions in shares of the funds were as follows: Year ended July 31, 2012 Year ended July 31, 2011 Shares Amount Shares Amount LIVESTRONG Income Portfolio Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Sold Issued in reinvestment of distributions Redeemed ) A Class Sold Issued in reinvestment of distributions Redeemed ) C Class Sold Issued in reinvestment of distributions Redeemed ) R Class Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) 53 Year ended July 31, 2012 Year ended July 31, 2011 Shares Amount Shares Amount LIVESTRONG 2015 Portfolio Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Sold Issued in reinvestment of distributions Redeemed ) A Class Sold Issued in reinvestment of distributions Redeemed ) C Class Sold Issued in reinvestment of distributions Redeemed ) R Class Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) 54 Year ended July 31, 2012 Year ended July 31, 2011 Shares Amount Shares Amount LIVESTRONG 2020 Portfolio Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Sold Issued in reinvestment of distributions Redeemed ) A Class Sold Issued in reinvestment of distributions Redeemed ) C Class Sold Issued in reinvestment of distributions Redeemed ) R Class Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) 55 Year ended July 31, 2012 Year ended July 31, 2011 Shares Amount Shares Amount LIVESTRONG 2025 Portfolio Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Sold Issued in reinvestment of distributions Redeemed ) A Class Sold Issued in reinvestment of distributions Redeemed ) C Class Sold Issued in reinvestment of distributions Redeemed ) R Class Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) 56 Year ended July 31, 2012 Year ended July 31, 2011 Shares Amount Shares Amount LIVESTRONG 2030 Portfolio Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Sold Issued in reinvestment of distributions Redeemed ) A Class Sold Issued in reinvestment of distributions Redeemed ) C Class Sold Issued in reinvestment of distributions Redeemed ) R Class Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) 57 Year ended July 31, 2012 Year ended July 31, 2011 Shares Amount Shares Amount LIVESTRONG 2035 Portfolio Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Sold Issued in reinvestment of distributions Redeemed ) A Class Sold Issued in reinvestment of distributions Redeemed ) C Class Sold Issued in reinvestment of distributions Redeemed ) R Class Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) 58 Year ended July 31, 2012 Year ended July 31, 2011 Shares Amount Shares Amount LIVESTRONG 2040 Portfolio Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Sold Issued in reinvestment of distributions Redeemed ) A Class Sold Issued in reinvestment of distributions Redeemed ) C Class Sold Issued in reinvestment of distributions 39 Redeemed ) R Class Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) 59 Year ended July 31, 2012 Year ended July 31, 2011 Shares Amount Shares Amount LIVESTRONG 2045 Portfolio Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Sold Issued in reinvestment of distributions Redeemed ) A Class Sold Issued in reinvestment of distributions Redeemed ) C Class Sold Issued in reinvestment of distributions 70 Redeemed ) R Class Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) 60 Year ended July 31, 2012 Year ended July 31, 2011 Shares Amount Shares Amount LIVESTRONG 2050 Portfolio Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Sold Issued in reinvestment of distributions Redeemed ) A Class Sold Issued in reinvestment of distributions Redeemed ) C Class Sold Issued in reinvestment of distributions 15 Redeemed ) R Class Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) 61 Year ended July 31, 2012 Period ended July 31, 2011(1) Shares Amount Shares Amount LIVESTRONG 2055 Portfolio Investor Class Sold Issued in reinvestment of distributions — — Redeemed ) Institutional Class Sold Issued in reinvestment of distributions — — Redeemed ) A Class Sold Issued in reinvestment of distributions — — Redeemed ) ) — — C Class Sold Issued in reinvestment of distributions 1 14 — — Redeemed ) ) — — R Class Sold Issued in reinvestment of distributions 93 — — Redeemed ) ) — — Net increase (decrease) March 31, 2011 (fund inception) through July 31, 2011. 62 6. Affiliated Company Transactions Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. A summary of transactions for each underlying fund for the year ended July 31, 2012 follows: July 31, 2011 July 31, 2012 Fund/Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value LIVESTRONG Income Portfolio NT Core Equity Plus Fund Institutional Class — NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class ) NT Large Company Value Fund Institutional Class ) NT Mid Cap Value Fund Institutional Class ) NT Small Company Fund Institutional Class ) NT Vista Fund Institutional Class ) Real Estate Fund Institutional Class High-Yield Fund Institutional Class ) Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class Premium Money Market Fund Investor Class — International Bond Fund Institutional Class NT International Growth Fund Institutional Class ) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. 63 July 31, 2011 July 31, 2012 Fund/Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value LIVESTRONG 2015 Portfolio NT Core Equity Plus Fund Institutional Class — ) NT Equity Growth Fund Institutional Class ) NT Growth Fund Institutional Class ) NT Large Company Value Fund Institutional Class ) NT Mid Cap Value Fund Institutional Class ) NT Small Company Fund Institutional Class ) NT Vista Fund Institutional Class ) Real Estate Fund Institutional Class High-Yield Fund Institutional Class ) Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class Premium Money Market Fund Investor Class — International Bond Fund Institutional Class ) NT Emerging Markets Fund Institutional Class ) NT International Growth Fund Institutional Class ) ) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. 64 July 31, 2011 July 31, 2012 Fund/Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value LIVESTRONG 2020 Portfolio NT Core Equity Plus Fund Institutional Class — ) NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class ) NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class ) NT Small Company Fund Institutional Class ) NT Vista Fund Institutional Class ) Real Estate Fund Institutional Class High-Yield Fund Institutional Class ) Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class NT Emerging Markets Fund Institutional Class ) NT International Growth Fund Institutional Class ) Premium Money Market Fund Investor Class — International Bond Fund Institutional Class ) ) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. 65 July 31, 2011 July 31, 2012 Fund/Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value LIVESTRONG 2025 Portfolio NT Core Equity Plus Fund Institutional Class — ) NT Equity Growth Fund Institutional Class ) NT Growth Fund Institutional Class ) NT Large Company Value Fund Institutional Class ) NT Mid Cap Value Fund Institutional Class ) NT Small Company Fund Institutional Class ) NT Vista Fund Institutional Class ) Real Estate Fund Institutional Class High-Yield Fund Institutional Class ) Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class NT Emerging Markets Fund Institutional Class ) NT International Growth Fund Institutional Class ) Premium Money Market Fund Investor Class — International Bond Fund Institutional Class ) ) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. 66 July 31, 2011 July 31, 2012 Fund/Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value LIVESTRONG 2030 Portfolio NT Core Equity Plus Fund Institutional Class — ) NT Equity Growth Fund Institutional Class ) NT Growth Fund Institutional Class ) NT Large Company Value Fund Institutional Class ) NT Mid Cap Value Fund Institutional Class ) NT Small Company Fund Institutional Class ) NT Vista Fund Institutional Class ) Real Estate Fund Institutional Class High-Yield Fund Institutional Class ) Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class NT Emerging Markets Fund Institutional Class ) NT International Growth Fund Institutional Class ) Premium Money Market Fund Investor Class — International Bond Fund Institutional Class ) ) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. 67 July 31, 2011 July 31, 2012 Fund/Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value LIVESTRONG 2035 Portfolio NT Core Equity Plus Fund Institutional Class — ) NT Equity Growth Fund Institutional Class ) NT Growth Fund Institutional Class ) NT Large Company Value Fund Institutional Class ) NT Mid Cap Value Fund Institutional Class ) NT Small Company Fund Institutional Class ) NT Vista Fund Institutional Class ) Real Estate Fund Institutional Class High-Yield Fund Institutional Class ) Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class NT Emerging Markets Fund Institutional Class ) NT International Growth Fund Institutional Class ) Premium Money Market Fund Investor Class — ) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. 68 July 31, 2011 July 31, 2012 Fund/Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value LIVESTRONG 2040 Portfolio NT Core Equity Plus Fund Institutional Class — ) NT Equity Growth Fund Institutional Class ) NT Growth Fund Institutional Class ) NT Large Company Value Fund Institutional Class ) NT Mid Cap Value Fund Institutional Class ) NT Small Company Fund Institutional Class ) NT Vista Fund Institutional Class ) Real Estate Fund Institutional Class High-Yield Fund Institutional Class ) Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class NT Emerging Markets Fund Institutional Class ) NT International Growth Fund Institutional Class ) Premium Money Market Fund Investor Class — ) (1) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. 69 July 31, 2011 July 31, 2012 Fund/Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value LIVESTRONG 2045 Portfolio NT Core Equity Plus Fund Institutional Class — ) NT Equity Growth Fund Institutional Class ) NT Growth Fund Institutional Class ) NT Large Company Value Fund Institutional Class ) NT Mid Cap Value Fund Institutional Class ) NT Small Company Fund Institutional Class ) NT Vista Fund Institutional Class ) Real Estate Fund Institutional Class ) High-Yield Fund Institutional Class ) Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class NT Emerging Markets Fund Institutional Class ) NT International Growth Fund Institutional Class ) ) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. 70 July 31, 2011 July 31, 2012 Fund/Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value LIVESTRONG 2050 Portfolio NT Core Equity Plus Fund Institutional Class — ) NT Equity Growth Fund Institutional Class ) NT Growth Fund Institutional Class ) NT Large Company Value Fund Institutional Class ) NT Mid Cap Value Fund Institutional Class ) NT Small Company Fund Institutional Class ) NT Vista Fund Institutional Class ) Real Estate Fund Institutional Class High-Yield Fund Institutional Class ) Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class NT Emerging Markets Fund Institutional Class ) NT International Growth Fund Institutional Class ) ) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. 71 July 31, 2011 July 31, 2012 Fund/Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value LIVESTRONG 2055 Portfolio NT Core Equity Plus Fund Institutional Class — ) NT Equity Growth Fund Institutional Class ) NT Growth Fund Institutional Class ) NT Large Company Value Fund Institutional Class ) NT Mid Cap Value Fund Institutional Class ) NT Small Company Fund Institutional Class ) NT Vista Fund Institutional Class ) Real Estate Fund Institutional Class ) NT Emerging Markets Fund Institutional Class ) NT International Growth Fund Institutional Class ) High-Yield Fund Institutional Class ) Inflation-Adjusted Bond Fund Institutional Class ) NT Diversified Bond Fund Institutional Class ) ) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. 72 7. Investments in Underlying Funds The funds do not invest in the underlying funds for the purpose of exercising management or control; however, investments by the funds within their investment strategies may represent a significant portion of the underlying funds’ net assets. As of July 31, 2012, the funds, in aggregate, owned 100% of the total outstanding shares of the underlying NT Core Equity Plus Fund, NT Diversified Bond Fund, NT Emerging Markets Fund, NT Equity Growth Fund, NT Growth Fund, NT International Growth Fund, NT Large Company Value Fund, NT Mid Cap Value Fund, NT Small Company Fund and NT Vista Fund. 8. Fair Value Measurements The funds’ securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the funds. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the funds’ investment securities were classified as Level 1. The Schedule of Investments provides additional information on the funds’ portfolio holdings. 73 9. Federal Tax Information The tax character of distributions paid during the years ended July 31, 2012 and July 31, 2011 (except as noted) were as follows: LIVESTRONG Income Portfolio LIVESTRONG 2015 Portfolio Distributions Paid From Ordinary income Long-term capital gains — LIVESTRONG 2020 Portfolio LIVESTRONG 2025 Portfolio Distributions Paid From Ordinary income Long-term capital gains — — LIVESTRONG 2030 Portfolio LIVESTRONG 2035 Portfolio Distributions Paid From Ordinary income Long-term capital gains — — — LIVESTRONG 2040 Portfolio LIVESTRONG 2045 Portfolio Distributions Paid From Ordinary income Long-term capital gains — — — LIVESTRONG 2050 Portfolio LIVESTRONG 2055 Portfolio Distributions Paid From Ordinary income — Long-term capital gains — — March 31, 2011 (fund inception) through July 31, 2011. The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. 74 As of July 31, 2012, the federal tax cost of investments and the components of distributable earnings on a tax-basis were as follows: LIVESTRONG Income Portfolio LIVESTRONG 2015 Portfolio LIVESTRONG 2020 Portfolio LIVESTRONG 2025 Portfolio LIVESTRONG 2030 Portfolio Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments — Net tax appreciation (depreciation) of investments Undistributed ordinary income Accumulated long-term gains LIVESTRONG 2035 Portfolio LIVESTRONG 2040 Portfolio LIVESTRONG 2045 Portfolio LIVESTRONG 2050 Portfolio LIVESTRONG 2055 Portfolio Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments — Net tax appreciation (depreciation) of investments Undistributed ordinary income Accumulated long-term gains The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. 75 Financial Highlights For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses(3) Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) LIVESTRONG Income Portfolio Investor Class — 5.81% 0.21% 2.21% 28% — 11.87% 0.21% 2.26% 10% $9.53 — 10.15% 0.21% 2.19% 13% (6.44)% 0.20% 2.64% 51% 0.11% 0.20% 3.61% 26% Institutional Class — 5.92% 0.01% 2.41% 28% — 12.20% 0.01% 2.46% 10% $9.53 — 10.37% 0.01% 2.39% 13% $9.53 (6.25)% 0.00%(4) 2.84% 51% 0.31% 0.00%(4) 3.81% 26% A Class(5) — 5.46% 0.46% 1.96% 28% — 11.60% 0.46% 2.01% 10% $9.53 — 9.87% 0.46% 1.94% 13% $9.53 (6.67)% 0.45% 2.39% 51% — (0.05)% 0.45% 3.36% 26% 76 For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses(3) Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) C Class — 4.69% 1.21% 1.21% 28% — 10.87% 1.21% 1.26% 10% — 1.51% 1.21%(7) 0.77%(7) 13%(8) R Class — 5.20% 0.71% 1.71% 28% — 11.33% 0.71% 1.76% 10% $9.52 — 9.61% 0.71% 1.69% 13% $9.52 (6.91)% 0.70% 2.14% 51% (0.40)% 0.70% 3.11% 26% Notes to Financial Highlights Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day and do not reflect applicable sales charges, if any. Total returns for periods less than one year are not annualized. Ratio of operating expenses to average net assets does not include any expenses of the underlying funds. (4) Ratio was less than 0.005%. Prior to March 1, 2010, the A Class was referred to as the Advisor Class. March 1, 2010 (commencement of sale) through July 31, 2010. Annualized. Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended July 31, 2010. See Notes to Financial Statements. 77 For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses(3) Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) LIVESTRONG 2015 Portfolio Investor Class — 5.63% 0.21% 2.22% 19% — 12.72% 0.21% 2.21% 4% $9.87 — 11.00% 0.21% 2.11% 9% $9.87 (8.63)% 0.20% 2.78% 28% (0.67)% 0.20% 3.62% 20% Institutional Class — 5.83% 0.01% 2.42% 19% — 12.92% 0.01% 2.41% 4% $9.89 — 11.20% 0.01% 2.31% 9% (8.42)% 0.00%(4) 2.98% 28% (0.46)% 0.00%(4) 3.82% 20% A Class(5) — 5.28% 0.46% 1.97% 19% — 12.44% 0.46% 1.96% 4% $9.86 — 10.73% 0.46% 1.86% 9% $9.86 (8.79)% 0.45% 2.53% 28% (0.93)% 0.45% 3.37% 20% C Class — 4.50% 1.21% 1.22% 19% — 11.62% 1.21% 1.21% 4% — — — 1.61% 1.21%(7) 0.83%(7) 9%(8) 78 For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses(3) Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) R Class — 5.02% 0.71% 1.72% 19% — 12.18% 0.71% 1.71% 4% $9.84 — 10.47% 0.71% 1.61% 9% $9.84 (9.12)% 0.70% 2.28% 28% (1.19)% 0.70% 3.12% 20% Notes to Financial Highlights Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day and do not reflect applicable sales charges, if any. Total returns for periods less than one year are not annualized. Ratio of operating expenses to average net assets does not include any expenses of the underlying funds. Ratio was less than 0.005%. Prior to March 1, 2010, the A Class was referred to as the Advisor Class. March 1, 2010 (commencement of sale) through July 31, 2010. Annualized. Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended July 31, 2010. See Notes to Financial Statements. 79 For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses(3) Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) LIVESTRONG 2020 Portfolio Investor Class 5.27% 0.21% 2.14% 28% $9.30 —(4) 13.66% 0.21% 2.13% 4% $8.47 $9.30 11.69% 0.21% 1.99% 8% — $8.47 (9.38)% 0.20% 1.70% 53% — — — $9.49 (5.10)% 0.20%(6) 1.89%(6) 0% Institutional Class 5.48% 0.01% 2.34% 28% $9.31 —(4) 13.88% 0.01% 2.33% 4% $8.47 $9.31 11.90% 0.01% 2.19% 8% $9.50 — $8.47 (9.26)% 0.00%(7) 1.90% 53% — — — $9.50 (5.00)% 0.00%(6)(7) 2.09%(6) 0% A Class(8) 4.92% 0.46% 1.89% 28% $9.28 —(4) 13.51% 0.46% 1.88% 4% $8.45 $9.28 11.43% 0.46% 1.74% 8% $9.49 — $8.45 (9.72)% 0.45% 1.45% 53% — — — $9.49 (5.10)% 0.45%(6) 1.64%(6) 0% $6 C Class 4.23% 1.21% 1.14% 28% $9.26 —(4) 12.68% 1.21% 1.13% 4% $9.12 — — — $9.26 1.54% 1.21%(6) 0.67%(6) 8%(10) 80 For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses(3) Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) R Class 4.76% 0.71% 1.64% 28% $9.27 —(4) 13.13% 0.71% 1.63% 4% $8.44 $9.27 11.17% 0.71% 1.49% 8% $9.49 — $8.44 (9.96)% 0.70% 1.20% 53% — — — $9.49 (5.10)% 0.70%(6) 1.39%(6) 0% $6 Notes to Financial Highlights Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day and do not reflect applicable sales charges, if any. Total returns for periods less than one year are not annualized. Ratio of operating expenses to average net assets does not include any expenses of the underlying funds. Per-share amount was less than $0.005. May 30, 2008 (fund inception) through July 31, 2008. Annualized. Ratio was less than 0.005%. Prior to March 1, 2010, the A Class was referred to as the Advisor Class. March 1, 2010 (commencement of sale) through July 31, 2010. Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended July 31, 2010. See Notes to Financial Statements. 81 For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses(3) Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) LIVESTRONG 2025 Portfolio Investor Class — 4.99% 0.21% 2.07% 21% — 14.60% 0.21% 1.98% 3% $9.76 — 12.19% 0.21% 1.83% 10% $9.76 (11.64)% 0.20% 2.43% 22% (2.39)% 0.20% 3.40% 18% Institutional Class — 5.20% 0.01% 2.27% 21% — 14.82% 0.01% 2.18% 3% $9.77 — 12.40% 0.01% 2.03% 10% $9.77 (11.45)% 0.00%(4) 2.63% 22% (2.27)% 0.00%(4) 3.60% 18% A Class(5) — 4.73% 0.46% 1.82% 21% — 14.23% 0.46% 1.73% 3% $9.74 — 12.03% 0.46% 1.58% 10% $9.74 (11.89)% 0.45% 2.18% 22% (2.73)% 0.45% 3.15% 18% C Class — 3.87% 1.21% 1.07% 21% — 13.50% 1.21% 0.98% 3% — — — 1.51% 1.21%(7) 0.43%(7) 10%(8) 82 For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses(3) Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) R Class — 4.48% 0.71% 1.57% 21% — 13.97% 0.71% 1.48% 3% $9.73 — 11.66% 0.71% 1.33% 10% $9.73 (12.12)% 0.70% 1.93% 22% (2.90)% 0.70% 2.90% 18% Notes to Financial Highlights Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day and do not reflect applicable sales charges, if any. Total returns for periods less than one year are not annualized. Ratio of operating expenses to average net assets does not include any expenses of the underlying funds. Ratio was less than 0.005%. Prior to March 1, 2010, the A Class was referred to as the Advisor Class. March 1, 2010 (commencement of sale) through July 31, 2010. Annualized. Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended July 31, 2010. See Notes to Financial Statements. 83 For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses(3) Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) LIVESTRONG 2030 Portfolio Investor Class 4.60% 0.21% 1.87% 28% $8.95 —(4) 15.41% 0.21% 1.76% 4% $8.04 $8.95 12.90% 0.21% 1.63% 7% $9.39 — $8.04 (13.30)% 0.20% 1.48% 43% — — — $9.39 (6.10)% 0.20%(6) 1.49%(6) 4% Institutional Class 4.71% 0.01% 2.07% 28% $8.95 —(4) 15.62% 0.01% 1.96% 4% $8.05 $8.95 13.11% 0.01% 1.83% 7% $9.40 — $8.05 (13.18)% 0.00%(7) 1.68% 43% — — — $9.40 (6.00)% 0.00%(6)(7) 1.69%(6) 4% $6 A Class(8) 4.25% 0.46% 1.62% 28% $8.93 —(4) 15.15% 0.46% 1.51% 4% $8.03 $8.93 12.51% 0.46% 1.38% 7% $9.39 — $8.03 (13.53)% 0.45% 1.23% 43% — — — $9.39 (6.10)% 0.45%(6) 1.24%(6) 4% $6 C Class 3.57% 1.21% 0.87% 28% $8.92 —(4) 14.18% 1.21% 0.76% 4% $8.80 — — — $8.92 1.36% 1.21%(6) 0.41%(6) 7%(10) 84 For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses(3) Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) R Class 3.99% 0.71% 1.37% 28% $8.92 —(4) 14.88% 0.71% 1.26% 4% $8.02 $8.92 12.24% 0.71% 1.13% 7% $9.39 — $8.02 (13.76)% 0.70% 0.98% 43% — — — $9.39 (6.10)% 0.70%(6) 0.99%(6) 4% $6 Notes to Financial Highlights Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day and do not reflect applicable sales charges, if any. Total returns for periods less than one year are not annualized. Ratio of operating expenses to average net assets does not include any expenses of the underlying funds. Per-share amount was less than $0.005. May 30, 2008 (fund inception) through July 31, 2008. Annualized. Ratio was less than 0.005%. Prior to March 1, 2010, the A Class was referred to as the Advisor Class. March 1, 2010 (commencement of sale) through July 31, 2010. Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended July 31, 2010. See Notes to Financial Statements. 85 For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses(3) Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) LIVESTRONG 2035 Portfolio Investor Class — 4.26% 0.21% 1.82% 16% — 16.44% 0.21% 1.68% 3% $9.74 — 13.58% 0.21% 1.54% 8% $9.74 (15.54)% 0.20% 2.12% 18% (4.33)% 0.20% 3.19% 16% Institutional Class — 4.46% 0.01% 2.02% 16% — 16.75% 0.01% 1.88% 3% $9.76 — 13.68% 0.01% 1.74% 8% $9.76 (15.34)% 0.00%(4) 2.32% 18% (4.13)% 0.00%(4) 3.39% 16% A Class(5) — 4.00% 0.46% 1.57% 16% — 16.17% 0.46% 1.43% 3% $9.73 — 13.21% 0.46% 1.29% 8% $9.73 (15.77)% 0.45% 1.87% 18% (4.58)% 0.45% 2.94% 16% C Class — 3.31% 1.21% 0.82% 16% — 15.25% 1.21% 0.68% 3% — — — 1.21% 1.21%(7) 0.29%(7) 8%(8) 86 For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses(3) Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) R Class — 3.83% 0.71% 1.32% 16% — 15.80% 0.71% 1.18% 3% $9.72 — 12.93% 0.71% 1.04% 8% $9.72 (15.92)% 0.70% 1.62% 18% (4.84)% 0.70% 2.69% 16% Notes to Financial Highlights Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day and do not reflect applicable sales charges, if any. Total returns for periods less than one year are not annualized. Ratio of operating expenses to average net assets does not include any expenses of the underlying funds. Ratio was less than 0.005%. Prior to March 1, 2010, the A Class was referred to as the Advisor Class. March 1, 2010 (commencement of sale) through July 31, 2010. Annualized. Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended July 31, 2010. See Notes to Financial Statements. 87 For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses(3) Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) LIVESTRONG 2040 Portfolio Investor Class 4.05% 0.21% 1.71% 20% $8.72 —(4) 17.57% 0.21% 1.57% 5% $7.75 13.80% 0.21% 1.40% 3% $9.29 — (15.53)% 0.20% 1.38% 25% — — — (7.10)% 0.20%(6) 1.10%(6) 3% Institutional Class 4.26% 0.01% 1.91% 20% $8.73 —(4) 17.78% 0.01% 1.77% 5% $7.75 14.16% 0.01% 1.60% 3% $9.29 — (15.43)% 0.00%(7) 1.58% 25% — — — (7.10)% 0.00%(6)(7) 1.30%(6) 3% $6 A Class(8) 3.80% 0.46% 1.46% 20% $8.71 —(4) 17.29% 0.46% 1.32% 5% $7.73 13.68% 0.46% 1.15% 3% $9.29 — (15.87)% 0.45% 1.13% 25% — — — (7.10)% 0.45%(6) 0.85%(6) 3% $6 C Class 2.93% 1.21% 0.71% 20% $8.68 —(4) 16.46% 1.21% 0.57% 5% $8.60 —(4) — — — 0.93% 1.21%(6) 0.12%(6) 3%(10) 88 For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses(3) Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) R Class 3.54% 0.71% 1.21% 20% $8.69 —(4) 17.03% 0.71% 1.07% 5% $7.72 13.28% 0.71% 0.90% 3% $9.28 — (16.01)% 0.70% 0.88% 25% — — — (7.20)% 0.70%(6) 0.60%(6) 3% $6 Notes to Financial Highlights Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day and do not reflect applicable sales charges, if any. Total returns for periods less than one year are not annualized. Ratio of operating expenses to average net assets does not include any expenses of the underlying funds. Per-share amount was less than $0.005. May 30, 2008 (fund inception) through July 31, 2008. Annualized. Ratio was less than 0.005%. Prior to March 1, 2010, the A Class was referred to as the Advisor Class. March 1, 2010 (commencement of sale) through July 31, 2010. Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended July 31, 2010. See Notes to Financial Statements. 89 For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses(3) Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) LIVESTRONG 2045 Portfolio Investor Class — 3.76% 0.21% 1.66% 14% — 17.98% 0.21% 1.51% 2% $9.59 — 14.16% 0.21% 1.35% 9% $9.59 (17.74)% 0.20% 1.99% 18% (5.53)% 0.20% 3.19% 18% Institutional Class — 4.04% 0.01% 1.86% 14% — 18.10% 0.01% 1.71% 2% $9.60 — 14.48% 0.01% 1.55% 9% $9.60 (17.56)% 0.00%(4) 2.19% 18% (5.40)% 0.00%(4) 3.39% 18% A Class(5) — 3.59% 0.46% 1.41% 14% — 17.63% 0.46% 1.26% 2% $9.57 — 13.90% 0.46% 1.10% 9% $9.57 (17.98)% 0.45% 1.74% 18% (5.78)% 0.45% 2.94% 18% C Class — 2.82% 1.21% 0.66% 14% — 16.68% 1.21% 0.51% 2% — — — 1.03% 1.21%(7) 0.14%(7) 9%(8) 90 For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses(3) Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) R Class — 3.33% 0.71% 1.16% 14% — 17.35% 0.71% 1.01% 2% $9.56 — 13.63% 0.71% 0.85% 9% $9.56 (18.20)% 0.70% 1.49% 18% (5.96)% 0.70% 2.69% 18% Notes to Financial Highlights Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day and do not reflect applicable sales charges, if any. Total returns for periods less than one year are not annualized. Ratio of operating expenses to average net assets does not include any expenses of the underlying funds. Ratio was less than 0.005%. Prior to March 1, 2010, the A Class was referred to as the Advisor Class. March 1, 2010 (commencement of sale) through July 31, 2010. Annualized. Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended July 31, 2010. See Notes to Financial Statements. 91 For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses(3) Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) LIVESTRONG 2050 Portfolio Investor Class $9.88 3.67% 0.21% 1.53% 12% $8.45 —(4) 18.35% 0.21% 1.37% 6% $7.46 —(4) 14.33% 0.22% 1.17% 13% $9.23 — (18.30)% 0.20% 1.57% 26% — — — (7.70)% 0.20%(6) 1.16%(6) 3% Institutional Class $9.90 3.87% 0.01% 1.73% 12% $8.46 —(4) 18.69% 0.01% 1.57% 6% $7.47 —(4) 14.54% 0.02% 1.37% 13% $9.23 — (18.09)% 0.00%(7) 1.77% 26% — — — (7.70)% 0.00%(6)(7) 1.36%(6) 3% $6 A Class(8) $9.87 3.41% 0.46% 1.28% 12% $8.44 —(4) 18.08% 0.46% 1.12% 6% $7.45 —(4) 14.06% 0.47% 0.92% 13% $9.23 — (18.52)% 0.45% 1.32% 26% — — — (7.70)% 0.45%(6) 0.91%(6) 3% $6 C Class $9.85 2.64% 1.21% 0.53% 12% $8.42 —(4) 17.23% 1.21% 0.37% 6% $8.35 —(4) — — — 0.84% 1.22%(6) 0.06%(6) 13%(10) 92 For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses(3) Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) R Class $9.86 3.16% 0.71% 1.03% 12% $8.43 —(4) 17.80% 0.71% 0.87% 6% $7.44 —(4) 13.79% 0.73% 0.66% 13% $9.22 — (18.66)% 0.70% 1.07% 26% — — — (7.80)% 0.70%(6) 0.66%(6) 3% $6 Notes to Financial Highlights Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day and do not reflect applicable sales charges, if any. Total returns for periods less than one year are not annualized. Ratio of operating expenses to average net assets does not include any expenses of the underlying funds. Per-share amount was less than $0.005. May 30, 2008 (fund inception) through July 31, 2008. Annualized. Ratio was less than 0.005%. (8) Prior to March 1, 2010, the A Class was referred to as the Advisor Class. March 1, 2010 (commencement of sale) through July 31, 2010. Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended July 31, 2010. See Notes to Financial Statements. 93 For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Distributions From Net Investment Income Net Asset Value, End of Period Total Return(2) Operating Expenses(3) Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) LIVESTRONG 2055 Portfolio Investor Class $9.92 3.78% 0.20% 1.25% 44% — $9.92 (0.80)% 0.20%(5) 0.86%(5) 12% Institutional Class $9.92 4.04% 0.00%(6) 1.45% 44% — $9.92 (0.80)% 0.00%(5)(6) 1.06%(5) 12% A Class $9.91 3.49% 0.45% 1.00% 44% — $9.91 (0.90)% 0.45%(5) 0.61%(5) 12% C Class $9.88 2.81% 1.20% 0.25% 44% — $9.88 (1.20)% 1.20%(5) (0.14)%(5) 12% $5 R Class $9.90 3.29% 0.70% 0.75% 44% — $9.90 (1.00)% 0.70%(5) 0.36%(5) 12% $6 94 Notes to Financial Highlights Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day and do not reflect applicable sales charges, if any. Total returns for periods less than one year are not annualized. Ratio of operating expenses to average net assets does not include any expenses of the underlying funds. March 31, 2011 (fund inception) through July 31, 2011. Annualized. Ratio was less than 0.005%. See Notes to Financial Statements. 95 Report of Independent Registered Public Accounting Firm To the Shareholders and Board of Directors of American Century Asset Allocation Portfolios, Inc.: We have audited the accompanying statements of assets and liabilities, including the schedules of investments, of LIVESTRONG Income Portfolio, LIVESTRONG 2015 Portfolio, LIVESTRONG 2020 Portfolio, LIVESTRONG 2025 Portfolio, LIVESTRONG 2030 Portfolio, LIVESTRONG 2035 Portfolio, LIVESTRONG 2040 Portfolio, LIVESTRONG 2045 Portfolio, LIVESTRONG 2050 Portfolio, nine of the portfolios constituting American Century Asset Allocation Portfolios, Inc. (the “Corporation”) as of July 31, 2012, and the related statements of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. We have also audited the accompanying statement of assets and liabilities, including the schedule of investments, of LIVESTRONG 2055 Portfolio, one of the portfolios constituting the Corporation, as of July 31, 2012, the related statement of operations for the year then ended, and the statements of changes in net assets and the financial highlights for the year then ended and for the period from March 31, 2011 (the commencement of operations) through July 31, 2011. These financial statements and financial highlights are the responsibility of the Corporation’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Corporation is not required to have, nor were we engaged to perform, an audit of their internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Corporation’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of July 31, 2012, by correspondence with the transfer agent. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of LIVESTRONG Income Portfolio, LIVESTRONG 2015 Portfolio, LIVESTRONG 2020 Portfolio, LIVESTRONG 2025 Portfolio, LIVESTRONG 2030 Portfolio, LIVESTRONG 2035 Portfolio, LIVESTRONG 2040 Portfolio, LIVESTRONG 2045 Portfolio, LIVESTRONG 2050 Portfolio, and LIVESTRONG 2055 Portfolio of American Century Asset Allocation Portfolios, Inc. as of July 31, 2012, and the results of their operations, changes in their net assets, and the financial highlights for each of the periods described above, in conformity with accounting principles generally accepted in the United States of America. Deloitte & Touche LLP Kansas City, Missouri September 19, 2012 96 Management The Board of Directors The individuals listed below serve as directors of the funds. Each director will continue to serve in this capacity until death, retirement, resignation or removal from office. The mandatory retirement age for directors who are not “interested persons,” as that term is defined in the Investment Company Act (independent directors), is 72. However, the mandatory retirement age for an individual director may be extended with the approval of the remaining independent directors. Mr. Thomas is an “interested person” because he currently serves as President and Chief Executive Officer of American Century Companies, Inc. (ACC), the parent company of American Century Investment Management, Inc. (ACIM or the advisor). Mr. Fink is an “interested person” because he currently serves as Executive Vice President and Chief Operating Officer of ACC. The other directors (more than three-fourths of the total number) are independent; that is, they have never been employees, directors or officers of, and have no financial interest in, ACC or any of its wholly owned, direct or indirect, subsidiaries, including ACIM, American Century Investment Services, Inc. (ACIS) and American Century Services, LLC (ACS). The directors serve in this capacity for seven (in the case of Mr. Thomas, 15) registered investment companies in the American Century Investments family of funds. The following table presents additional information about the directors. The mailing address for each director is 4500 Main Street, Kansas City, Missouri 64111. Name (Year of Birth) Position(s) Held with Funds Length of Time Served Principal Occupation(s) During Past 5 Years Number of American Century Portfolios Overseen by Director Other Directorships Held During Past 5 Years Independent Directors Thomas A. Brown Director Since 1980 Managing Member, Associated Investments, LLC (real estate investment company); Brown Cascade Properties, LLC (real estate investment company) (2001 to 2009) 66 None Andrea C. Hall Director Since 1997 Retired 66 None Jan M. Lewis Director Since 2011 President and Chief Executive Officer, Catholic Charities of Northeast Kansas (human services organization) 66 None James A. Olson Director Since 2007 Member, Plaza Belmont LLC (private equity fund manager) 66 Saia, Inc.(2002 to 2012) and Entertainment Properties Trust Donald H. Pratt Director and Chairman of the Board Since 1995 (Chairman since 2005) Chairman and Chief Executive Officer, Western Investments, Inc. (real estate company) 66 None 97 Name (Year of Birth) Position(s) Held with Funds Length of Time Served Principal Occupation(s) During Past 5 Years Number of American Century Portfolios Overseen by Director Other Directorships Held During Past 5 Years Independent Directors M. Jeannine Strandjord Director Since 1994 Retired 66 Euronet Worldwide Inc.; Charming Shoppes, Inc. (2006 to 2010); and DST Systems Inc. (1996 to 2012) John R. Whitten Director Since 2008 Retired 66 Rudolph Technologies, Inc. Stephen E. Yates Director Since 2012 Retired; Executive Vice President, Technology & Operations, KeyCorp. (computer services) (2004 to 2010) 66 Applied Industrial Technology (2001 to 2010) Interested Directors Barry Fink Director and Executive Vice President Since 2012 (Executive Vice President since 2007) Chief Operating Officer and Executive Vice President, ACC (September 2007 to present); President, ACS (October 2007 to present); Managing Director, Morgan Stanley (2000 to 2007). Also serves as Manager, ACS and Director, ACC and certain ACC subsidiaries 66 None Jonathan S. Thomas Director and President Since 2007 President and Chief Executive Officer, ACC (March 2007 to present); Chief Administrative Officer, ACC (February 2006 to February 2007); Executive Vice President, ACC (November 2005 to February 2007). Also serves as Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries None 98 Officers The following table presents certain information about the executive officers of the funds. Each officer serves as an officer for each of the 15 investment companies in the American Century family of funds, unless otherwise noted. No officer is compensated for his or her service as an officer of the funds. The listed officers are interested persons of the funds and are appointed or re-appointed on an annual basis. The mailing address for each officer listed below is 4500 Main Street, Kansas City, Missouri 64111. Name (Year of Birth) Offices with the Funds Principal Occupation(s) During the Past Five Years Jonathan S. Thomas Director and President since 2007 President and Chief Executive Officer, ACC (March 2007 to present); Chief Administrative Officer, ACC (February 2006 to February 2007); Executive Vice President, ACC (November 2005 to February 2007). Also serves as Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries Barry Fink Director since 2012 and Executive Vice President since 2007 Chief Operating Officer and Executive Vice President, ACC (September 2007 to present); President, ACS (October 2007 to present); Managing Director, Morgan Stanley (2000 to 2007). Also serves as Manager, ACS and Director, ACC and certain ACC subsidiaries Maryanne L. Roepke Chief Compliance Officer since 2006 and Senior Vice President since 2000 Chief Compliance Officer, American Century funds, ACIM and ACS (August 2006 to present). Also serves as Senior Vice President, ACS Charles A. Etherington General Counsel since 2007 and Senior Vice President since 2006 Attorney, ACC (February 1994 to present); Vice President, ACC (November 2005 to present), General Counsel, ACC (March 2007 to present); Also serves as General Counsel, ACIM, ACS, ACIS and other ACC subsidiaries; and Senior Vice President, ACIM and ACS C. Jean Wade Vice President, Treasurer and Chief Financial Officer since 2012 Vice President, ACS (February 2000 to present) Robert J. Leach Vice President since 2006 and Assistant Treasurer since 2012 Vice President, ACS (February 2000 to present) David H. Reinmiller Vice President since 2000 Attorney, ACC (January 1994 to present); Associate General Counsel, ACC (January 2001 to present). Also serves as Vice President, ACIM and ACS Ward D. Stauffer Secretary since 2005 Attorney, ACC (June 2003 to present) The Statement of Additional Information has additional information about the funds’ directors and is available without charge, upon request, by calling 1-800-345-2021. 99 Approval of Management Agreements At a meeting held on June 21, 2012, the Funds’ Board of Directors unanimously approved the renewal of the management agreements pursuant to which American Century Investment Management, Inc. (the “Advisor”) acts as the investment advisor for the Funds. Under Section 15(c) of the Investment Company Act, contracts for investment advisory services are required to be reviewed, evaluated, and approved by a majority of a Fund’s independent directors (the “Directors”) each year. As a part of the approval process, the Board requested and reviewed extensive data and information compiled by the Advisor and certain independent providers of evaluation data concerning the Funds and the services provided to the Funds by the Advisor. This review was in addition to the oversight and evaluation undertaken by the Board and its committees on a continuous basis throughout the year and included, but was not limited to the following: • the nature, extent, and quality of investment management, shareholder services, and other services provided by the Advisor to the Funds; • the wide range of other programs and services the Advisor provides to the Funds and their shareholders on a routine and non-routine basis; • the investment performance of the funds, including data comparing the Funds’ performance to appropriate benchmarks and/or a peer group of other mutual funds with similar investment objectives and strategies; • data comparing the cost of owning the Funds to the cost of owning similar funds; • the Advisor’s compliance policies, procedures, and regulatory experience; • financial data showing the cost of services provided to the Funds, the profitability of the Funds to the Advisor, and the overall profitability of the Advisor; • data comparing services provided and charges to other investment management clients of the Advisor; and • consideration of collateral benefits derived by the Advisor from the management of the Funds and any potential economies of scale relating thereto. In keeping with its practice, the Board held two in-person meetings and one telephonic meeting to review and discuss the information provided. The Directors also had the benefit of the advice of independent counsel throughout the period. Factors Considered The Directors considered all of the information provided by the Advisor, the independent data providers, and independent counsel, and evaluated such information for each Fund. In connection with their review, the Directors did not identify any single factor as being all-important or controlling, and each Director may have attributed different levels of importance to different factors. In deciding to renew the management agreements, the Board based its decision on a number of factors, including the following: Nature, Extent and Quality of Services —Generally. Under the management agreements, the Advisor is responsible for providing or arranging for all services necessary for the operation of the Funds. The Board noted that under the management agreements, the Advisor provides or arranges at its own expense a wide variety of services including: • constructing and designing the Funds • portfolio research and security selection • initial capitalization/funding • securities trading • Fund administration • custody of Fund assets • daily valuation of each Fund’s portfolio • shareholder servicing and transfer agency, including shareholder confirmations, recordkeeping, and communications • legal services • regulatory and portfolio compliance • financial reporting • marketing and distribution The Board noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry, changing distribution channels, and the changing regulatory environment. Investment Management Services. The nature of the investment management services provided to the Funds is quite complex and allows Fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify among asset classes by investing in or exchanging among various American Century Investments funds, and liquidity. In evaluating investment performance, the Board expects the Advisor to manage each Fund in accordance with its investment objectives and approved strategies. Further, the Directors recognize that the Advisor has an obligation to monitor trading activities, and in particular to seek the best execution of fund trades, and to evaluate the use of and payment for research. In providing these services, the Advisor utilizes teams of investment professionals (portfolio managers, analysts, research assistants, and securities traders) who require extensive information technology, research, training, compliance and other systems to conduct their business. The Board, directly and through its Fund Performance Review Committee, regularly reviews investment performance information for the Funds, together with comparative information for appropriate benchmarks and/or peer groups of similarly-managed funds, over different time horizons. The Directors also review detailed performance information during the management agreement approval process. If performance concerns are identified, the underperforming Fund receives special reviews until performance improves, during which the Board discusses with the Advisor the reasons for such results (e.g., market conditions, security selection) and any efforts being undertaken to improve performance. Taking all these factors into consideration, the Board found the investment management services provided by the Advisor to the Funds to meet or exceed industry standards. More detailed information about the Funds’ performance can be found in the Performance and Portfolio Commentary sections of this report. Shareholder and Other Services. Under the management agreements, the Advisor provides the Funds with a comprehensive package of transfer agency, shareholder, and other services. The Board, directly and through various committees of the Board, regularly reviews reports and evaluations of such services at its regular meetings. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to Fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by the Advisor. The Board found the services provided by the Advisor to the Funds under the management agreements to be competitive and of high quality. Costs of Services and Profitability. The Advisor provides detailed information concerning its cost of providing various services to the Funds, its profitability in managing the Funds, its overall profitability, and its financial condition. The Directors have reviewed with the Advisor the methodology used to prepare this financial information. The financial information regarding the Advisor is considered in evaluating the Advisor’s financial condition, ability to continue to provide services to the fund, and the reasonableness of the management agreement. The Board concluded that the Advisor’s profits were reasonable in light of the services provided to the Funds. Ethics. The Board generally considers the Advisor’s commitment to providing quality services to shareholders and to conducting its business ethically. They noted that the Advisor’s practices generally meet or exceed industry best practices. Economies of Scale. The Board also reviewed information provided by the Advisor regarding the possible existence of economies of scale in connection with the management of the Funds. The Board concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The Board concluded that the Advisor is appropriately sharing economies of scale through its competitive fee structure, offering competitive fees from fund inception, and through reinvestment in its business to provide shareholders additional content and services. Comparison to Other Funds’ Fees. The Funds invest their non-cash assets entirely in other American Century Investments funds. The Funds do not pay an investment advisory fee to the Advisor. Rather, each Fund pays the Advisor an administrative fee and indirectly bears its pro rata share of the expenses incurred by the underlying funds. Each of the underlying funds pay the Advisor a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Funds, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the Funds’ independent directors (including their independent legal counsel) and expenses incurred in connection with the provision of shareholder services and distribution services under a plan adopted pursuant to Rule 12b-1 under the 1940 Act. Under the unified fee structure, the Advisor is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties to provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and any applicable Rule 12b-1 distribution fees, all other components of the total fees charged by these other funds may be increased without shareholder approval. The Board believes the unified fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to the Advisor the risk of increased costs of operating the Funds and provides a direct incentive to minimize administrative inefficiencies. Part of the Board’s analysis of fee levels involves reviewing certain evaluative data compiled by an independent provider and comparing each Fund’s expenses to the total expense ratio of other funds in the Fund’s peer group. The Board concluded that the expenses of each Fund are reasonable in light of the services provided to the Fund. Comparison to Fees and Services Provided to Other Clients of the Advisor. The Board also requested and received information from the Advisor concerning the nature of the services, fees, costs, and profitability of its advisory services to advisory clients other than the Funds. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Funds. The Board analyzed this information and concluded that the fees charged and services provided to the Funds were reasonable by comparison. Collateral or “Fall-Out” Benefits Derived by the Advisor. The Board considered the existence of collateral benefits the Advisor may receive as a result of its relationship with the Funds. They concluded that the Advisor’s primary business is managing mutual funds and it generally does not use fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Board noted that the Advisor receives proprietary research from broker-dealers that execute fund portfolio transactions and concluded that this research is likely to benefit Fund shareholders. The Board also determined that the Advisor is able to provide investment management services to certain clients other than the Funds, at least in part, due to its existing infrastructure built to serve the fund complex. The Board concluded, however, that the assets of those other clients are not material to the analysis and, where applicable, may be included with the assets of the Funds to determine breakpoints in the management fee schedule. Existing Relationship. The Board also considered whether there was any reason for not continuing the existing arrangement with the Advisor. In this regard, the Board was mindful of the potential disruptions of the Funds’ operations and various risks, uncertainties, and other effects that could occur as a result of a decision not to continue such relationship. In particular, the Board recognized that most shareholders have invested in the Funds on the strength of the Advisor’s industry standing and reputation and in the expectation that the Advisor will have a continuing role in providing advisory services to the Funds. Conclusion of the Directors. As a result of this process, the Board, including all of the independent directors, taking into account all of the factors discussed above and the information provided by the Advisor and others, concluded that the management agreement between each Fund and the Advisor is fair and reasonable in light of the services provided and should be renewed. Additional Information Retirement Account Information As required by law, distributions you receive from certain IRAs, or 403(b), 457 and qualified plans are subject to federal income tax withholding, unless you elect not to have withholding apply. Tax will be withheld on the total amount withdrawn even though you may be receiving amounts that are not subject to withholding, such as nondeductible contributions. In such case, excess amounts of withholding could occur. You may adjust your withholding election so that a greater or lesser amount will be withheld. If you don’t want us to withhold on this amount, you must notify us to not withhold the federal income tax. You may notify us in writing or in certain situations by telephone or through other electronic means. You have the right to revoke your withholding election at any time and any election you make may remain in effect until revoked by filing a new election. Remember, even if you elect not to have income tax withheld, you are liable for paying income tax on the taxable portion of your withdrawal. If you elect not to have income tax withheld or you don’t have enough income tax withheld, you may be responsible for payment of estimated tax. You may incur penalties under the estimated tax rules if your withholding and estimated tax payments are not sufficient. You can reduce or defer the income tax on a distribution by directly or indirectly rolling such distribution over to another IRA or eligible plan. You should consult your tax advisor for additional information. State tax will be withheld if, at the time of your distribution, your address is within one of the mandatory withholding states and you have federal income tax withheld. State taxes will be withheld from your distribution in accordance with the respective state rules. Proxy Voting Guidelines American Century Investment Management, Inc., the funds’ investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the funds. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments’ website at americancentury.com and on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The funds file their complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds’ Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The funds also make their complete schedule of portfolio holdings for the most recent quarter of their fiscal year available on their website at americancentury.com and, upon request, by calling 1-800-345-2021. Other Tax Information The following information is provided pursuant to provisions of the Internal Revenue Code. The funds hereby designate up to the maximum amount allowable as qualified dividend income for the fiscal year ended July 31, 2012. For corporate taxpayers, the funds hereby designate the following, or up to the maximum amount allowable, of ordinary income distributions paid during the fiscal year ended July 31, 2012 as qualified for the corporate dividends received deduction. LIVESTRONG Income Portfolio LIVESTRONG 2015 Portfolio LIVESTRONG 2020 Portfolio LIVESTRONG 2025 Portfolio LIVESTRONG 2030 Portfolio $1,995,884 $6,681,376 $4,414,612 $9,924,608 LIVESTRONG 2035 Portfolio LIVESTRONG 2040 Portfolio LIVESTRONG 2045 Portfolio LIVESTRONG 2050 Portfolio LIVESTRONG 2055 Portfolio $7,430,175 $2,766,717 $5,015,306 $1,282,302 The funds hereby designate the following, or up to the maximum amount allowable, as long-term capital gain distributions for the fiscal year ended July 31, 2012. LIVESTRONG Income Portfolio LIVESTRONG 2015 Portfolio LIVESTRONG 2020 Portfolio LIVESTRONG 2025 Portfolio LIVESTRONG 2030 Portfolio — — $1,388,898 — LIVESTRONG 2035 Portfolio LIVESTRONG 2040 Portfolio LIVESTRONG 2045 Portfolio LIVESTRONG 2050 Portfolio LIVESTRONG 2055 Portfolio — $542,320 — $137,152 — The funds hereby designate the following as qualified short-term capital gain distributions for purposes of Internal Revenue Code Section 871. LIVESTRONG Income Portfolio LIVESTRONG 2015 Portfolio LIVESTRONG 2020 Portfolio LIVESTRONG 2025 Portfolio LIVESTRONG 2030 Portfolio — — $140,996 — LIVESTRONG 2035 Portfolio LIVESTRONG 2040 Portfolio LIVESTRONG 2045 Portfolio LIVESTRONG 2050 Portfolio LIVESTRONG 2055 Portfolio — $63,581 — $22,580 Notes Notes Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Asset Allocation Portfolios, Inc. Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. ©2012 American Century Proprietary Holdings, Inc. All rights reserved. CL-ANN-760881209 ANNUAL REPORT JULY 31, 2012 One Choice Portfolio®: Very Conservative One Choice Portfolio®: Conservative One Choice Portfolio®: Moderate One Choice Portfolio®: Aggressive One Choice Portfolio®: Very Aggressive Table of Contents President’s Letter 2 Independent Chairman’s Letter 3 Performance 4 Portfolio Commentary 8 Portfolio Characteristics 12 Shareholder Fee Examples 13 Schedule of Investments 15 Statement of Assets and Liabilities 18 Statement of Operations 20 Statement of Changes in Net Assets 22 Notes to Financial Statements 25 Financial Highlights 34 Report of Independent Registered Public Accounting Firm 36 Management 37 Approval of Management Agreements 40 Additional Information 45 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. President’s Letter Jonathan Thomas Dear Investor: Thank you for reviewing this annual report for the period ended July 31, 2012. Our report offers investment performance and portfolio information, presented with the expert perspective of our portfolio management team. This report remains one of our most important vehicles for conveying information about fund returns, as well as market factors and strategies that affected fund performance. For additional, updated information, we encourage you to visit our website, americancentury.com. Click on the “Fund Performance” and “Insights & News” headings at the top of our Individual Investors site. Flight to Quality as Economic and Financial Uncertainties Resurfaced During the second half of 2011 and the first half of 2012, the global economy and financial markets struggled to move beyond the lingering aftereffects of the 2008 Financial Crisis and Great Recession. Global economic fundamentals have improved since 2008, but weakened since 2010, with increased uncertainty surrounding near-term economic growth levels in major developed economies such as the U.S., Japan, and Europe. There were also questions about near-term growth levels in emerging economies such as China, and about possible sovereign debt defaults in southern Europe. These near-term uncertainties manifested themselves in asset returns for the 12 months ended July 31, 2012. Assets perceived to be “safe-haven” investments rallied—the 30-year U.S. Treasury bond posted a 38% total return. At the other end of the spectrum, international stock returns for U.S. investors were undermined by a combination of risk-averse investing attitudes, weakening global economic growth, and a stronger U.S. dollar versus the euro and other currencies. Commodity prices also declined during the period. Unfortunately, the instability that triggered much of this flight-to-quality trading remains largely in place, and the coming months may bring additional uncertainties about U.S. presidential election results and what might happen when U.S. tax cuts and other stimulative measures expire in 2013 (the “Fiscal Cliff”). In this uncertain, unstable environment, we continue to believe in a disciplined, diversified, long-term investment approach, using both stocks and bonds, as appropriate. We appreciate your continued trust in us during these unsettled times. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Independent Chairman’s Letter Don Pratt Dear Fellow Shareholders, The assets under management in American Century Investments’ funds grow through investors placing new assets in the funds and through market appreciation. Asset growth has been at near record levels over the past two calendar years as market movements were upward, the funds’ relative returns were generally favorable, and the distribution strategies implemented by fund management have been successful. The board reviews fund performance and distribution strategies on a regular basis. Several years ago, the fund’s management team discussed with the board its plans to grow fund assets in the intermediary, institutional and international distribution channels. These distribution strategies have produced strong positive growth. The growth in the intermediary channel recognizes the funds’ strong relative investment performance and the desire of many shareholders to seek financial guidance. Investors in both the institutional and international channels appear to find the funds’ risk-based investment strategies attractive. The board continues to support fund management’s strategies to increase fund assets and will continue to work to provide the benefits of these gains to fund shareholders. We continue to receive a steady flow of very thoughtful questions from shareholders. If there are issues that you would like the board to address please email me at dhpratt@fundboardchair.com. Thank you for your continued investment in American Century Investments funds. Best regards, Don Pratt 3 Performance Total Returns as of July 31, 2012 Average Annual Returns Ticker Symbol 1 year 5 years Since Inception Inception Date One Choice Portfolio: Very Conservative — Investor Class AONIX 5.66% 4.66% 5.00% 9/30/04 One Choice Portfolio: Conservative — Investor Class AOCIX 5.71% 4.13% 5.54% 9/30/04 One Choice Portfolio: Moderate — Investor Class AOMIX 4.21% 2.94% 6.00% 9/30/04 One Choice Portfolio: Aggressive — Investor Class AOGIX 2.50% 1.83% 6.13% 9/30/04 One Choice Portfolio: Very Aggressive — Investor Class AOVIX 1.05% 0.10% 5.71% 9/30/04 Russell 3000 Index — 7.33% 1.29% 5.24% — Barclays U.S. Aggregate Bond Index — 7.25% 6.91% 5.62% — The Russell 3000 Index represents approximately 98% of the investable U.S. equity market and provides a broad measure of equity performance. The Barclays U.S. Aggregate Bond Index represents the U.S. investment-grade fixed-rate bond market and provides a broad measure of bond market performance. Performance for these indices is provided for reference only. Neither index is intended to represent the composition of the portfolio, which invests in a mix of equity and fixed-income securities. (See the Schedule of Investments for each portfolio’s asset allocations as of the date of this report.) Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. The performance of the portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each portfolio’s asset allocation, and the risk level assigned to each portfolio is intended to reflect the relative short-term price volatility among the funds in each. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses that reduce returns, while the total returns of the indices do not. 4 Growth of $10,000 Over Life of One Choice Portfolio: Very Conservative $10,000 investment made September 30, 2004 * From 9/30/04, the Investor Class’s inception date. Not annualized. Growth of $10,000 Over Life of One Choice Portfolio: Conservative $10,000 investment made September 30, 2004 * From 9/30/04, the Investor Class’s inception date. Not annualized. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. The performance of the portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each portfolio’s asset allocation, and the risk level assigned to each portfolio is intended to reflect the relative short-term price volatility among the funds in each. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses that reduce returns, while the total returns of the indices do not. 5 Growth of $10,000 Over Life of One Choice Portfolio: Moderate $10,000 investment made September 30, 2004 * From 9/30/04, the Investor Class’s inception date. Not annualized. Growth of $10,000 Over Life of One Choice Portfolio: Aggressive $10,000 investment made September 30, 2004 * From 9/30/04, the Investor Class’s inception date. Not annualized. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. The performance of the portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each portfolio’s asset allocation, and the risk level assigned to each portfolio is intended to reflect the relative short-term price volatility among the funds in each. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses that reduce returns, while the total returns of the indices do not. 6 Growth of $10,000 Over Life of One Choice Portfolio: Very Aggressive $10,000 investment made September 30, 2004 * From 9/30/04, the Investor Class’s inception date. Not annualized. Total Annual Fund Operating Expenses One Choice Portfolio: Very Conservative — Investor Class 0.64% One Choice Portfolio: Conservative — Investor Class 0.75% One Choice Portfolio: Moderate — Investor Class 0.85% One Choice Portfolio: Aggressive — Investor Class 0.95% One Choice Portfolio: Very Aggressive — Investor Class 1.02% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. The performance of the portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each portfolio’s asset allocation, and the risk level assigned to each portfolio is intended to reflect the relative short-term price volatility among the funds in each. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses that reduce returns, while the total returns of the indices do not. 7 Portfolio Commentary Portfolio Managers: Enrique Chang, Scott Wittman, Rich Weiss, and Scott Wilson In April 2012, portfolio manager Irina Torelli left American Century Investments. Performance Summary Each of the five One Choice Portfolios advanced for the fiscal year ended July 31, 2012, with returns ranging from 1.05% for One Choice Portfolio: Very Aggressive to 5.71% for One Choice Portfolio: Conservative (see pages 4–7 for more detailed performance information). The gains for the 12-month period reflected positive returns in the U.S. stock and bond markets, tempered by declines in international stocks and bonds. Because of the Portfolios’ strategic exposure to a variety of asset classes, a review of the financial markets helps explain much of their performance. Stock Market Review The U.S. stock market faced significant volatility during the 12 months ended July 31, 2012, but ultimately posted positive overall returns. As the reporting period began, stocks were in the midst of an accelerating market decline as evidence of a slowdown in U.S. economic activity and a worsening sovereign debt crisis in Europe put downward pressure on the equity market. In early October, however, the stock market bottomed and reversed course, enjoying a substantial rebound through the fourth quarter of 2011 and first quarter of 2012. Investors grew more optimistic as signs of improving economic activity—including a three-year low in the unemployment rate—quashed recession fears. Another positive factor was better news out of Europe as the European Central Bank provided long-term financing to the debt markets and support for the Continent’s banking sector. The final four months of the period brought more volatility as the headwinds facing the equity market at the start of the period returned to the forefront. Evidence of slowing economic activity in the U.S. and adverse developments in Europe—including political turmoil in Greece and troubled banks in Spain—buffeted the market, ultimately sending stocks lower. Overall, however, domestic stocks advanced for the 12 months, though there was a divergence in performance as large-cap stocks posted solid gains, while mid- and small-cap issues produced modest returns (see the table on the next page). Growth and value stocks were also mixed—growth issues outperformed among large-cap stocks, while value shares held up better in the mid- and small-cap segments of the market. In contrast to the domestic market, international stocks declined sharply for the 12-month period. International equity markets were adversely impacted by the turbulent events in Europe—a possible sovereign debt default in Greece; the spread of the contagion to larger, fiscally troubled European countries such as Italy and Spain; efforts by the European authorities to support the debt markets and financial sector; and renewed political turmoil and faltering banks toward the end of the period. In addition, a number of European countries faced 8 recessions, brought on in part by austerity measures intended to bring fiscal deficits under control. In this environment, European bourses suffered the most significant declines—markets in Greece, Portugal, and Spain fell the most, while Ireland and Belgium held up best. In the Asia/Pacific region, New Zealand and Australia were the best-performing markets, while the Japanese market declined the most. Market Index Total Returns For the 12 months ended July 31, 2012 U.S. Stocks Russell 1000 Index (Large-Cap) 7.96% Russell Midcap Index 2.28% Russell 2000 Index (Small-Cap) 0.19% International Stocks MSCI EAFE Index -11.45% MSCI Emerging Markets Index -13.93% U.S. Fixed Income Barclays U.S. Aggregate Bond Index (multi-sector) 7.25% Barclays U.S. Corporate Bond Index (investment-grade) 10.09% Barclays U.S. Corporate High-Yield Bond Index 8.06% Barclays U.S. MBS Index (mortgage-backed securities) 4.84% Barclays U.S. Treasury Bond Index 8.17% Barclays U.S. Treasury Inflation Protected Securities (TIPS) Index 9.49% International Bonds Barclays Global Treasury ex-U.S. Bond Index -0.68% Bond Market Review U.S. bonds posted solid gains for the 12-month period as interest rates fell sharply. Treasury bonds led the market’s advance early in the period as weaker economic growth and worsening European sovereign debt problems led to a flight to quality. In addition, the Federal Reserve introduced “Operation Twist,” which was designed to lower long-term borrowing rates and stimulate more economic activity. This course of action provided a further lift to longer-term Treasury securities. Market leadership shifted in late 2011 and early 2012, when better economic growth and improving conditions in Europe provided a boost to credit-related sectors of the bond market. In particular, corporate bonds (both investment-grade and high-yield) and commercial mortgage-backed securities outperformed throughout the fourth quarter of 2011 and first quarter of 2012. During the last four months of the period, Treasury bonds benefited from flight-to-quality demand, with yields falling to historic lows amid lackluster economic data and renewed turmoil in Europe. However, corporate bonds also fared well as investors sought higher-yielding investments in a low interest rate environment. 9 International bond markets rallied sharply for the 12 months as bond yields fell around the globe, with yields in many countries approaching record lows. The main exceptions were peripheral European countries such as Greece, Spain, and Italy, where concerns about fiscal deficits led to higher bond yields. For U.S. investors, however, the positive performance in international bond markets was erased by a stronger U.S. dollar, which reduces foreign investment returns for U.S. investors. The end result was a slightly negative overall return for unhedged international bonds. Portfolio Performance Each One Choice Portfolio is a “fund of funds” that invests in other American Century Investments mutual funds to achieve its investment objective and target asset allocation. (See page 12 for the specific underlying fund allocations for each One Choice Portfolio.) Within the Portfolios, almost all of the domestic equity funds produced positive returns for the 12-month period. Real Estate Fund, which invests in real estate investment trusts, was the top performer, gaining approximately 15% for the reporting period. Large Company Value Fund and Equity Growth Fund also fared well, generating returns of nearly 10%. The only exception among domestic equity funds was Vista Fund, a mid-cap growth fund, which declined modestly for the 12 months. Reflecting the meaningful decline in international equity markets, the Portfolios’ two international stock holdings—International Growth Fund and Emerging Markets Fund—posted double-digit declines for the reporting period. Among the Portfolios’ fixed-income components, the leading performer was Inflation-Adjusted Bond Fund, which gained more than 9% for the 12-month period. Diversified Bond Fund (the Portfolios’ largest fixed-income holding) and High-Yield Fund also generated solid gains, while International Bond Fund declined slightly. Portfolio Strategy Each Portfolio has a “neutral” asset mix that indicates how the Portfolio’s investments will generally be allocated among the major asset classes (stocks, bonds, and cash-equivalents) over the long term. Our management approach involves making modest tactical adjustments to each Portfolio’s actual asset mix to add value and improve the Portfolios’ ability to meet their investment objectives. We maintained a neutral allocation to stocks, bonds, and cash-equivalent investments for the Portfolios throughout the 12-month period. This neutral positioning reflected a lack of clarity in regard to the global economic and financial environment. However, we made some modest adjustments to our tactical positioning within the stock and bond components of the Portfolios. Early in the reporting period, we removed a tilt toward growth over value within the equity component. Specifically, we eliminated the Portfolios’ overweight positions in Growth Fund (large-cap growth) and Vista Fund (mid-cap growth), along with corresponding underweight positions in Large Company Value Fund and Mid Cap Value Fund. As a result of these changes, the Portfolios’ equity components became neutrally positioned across the board. 10 In late 2011, we added Core Equity Plus Fund to the Portfolios’ neutral asset mixes. This fund is managed to have 100% net exposure to stocks by investing approximately 130% of its net assets in long positions, while 30% of its net assets are sold short. The proceeds from the securities sold short are used to fund the purchase of the additional 30% of long positions. During the 12-month period, security selection in the equity portion was most successful in the Portfolios’ value-oriented holdings—Large Company Value Fund and Mid Cap Value Fund —as well as Real Estate Fund and International Growth Fund. In contrast, stock selection in Growth Fund and Vista Fund detracted from results. In the fixed-income component of One Choice Portfolio: Moderate and One Choice Portfolio: Aggressive, we shifted to an overweight position in High-Yield Fund and a matching underweight position in Diversified Bond Fund in the first quarter of 2012. This adjustment reflected our view that high-yield corporate bonds are more attractively valued than other segments of the U.S. bond market. Diversified Bond Fund outperformed the broad bond market indices during the 12-month period. Sector allocation added value, particularly overweight positions in corporate bonds and commercial mortgage-backed securities. However, an underweight position in Treasury securities weighed on results. The remaining fixed-income components generally performed in line with their respective benchmarks. A Look Ahead Our view on the U.S. economy has changed very little, despite all the ups and downs in economic expectations over the past couple of years. We continue to see a subpar recovery, with economic growth of 1% to 3%. Although we no longer see the housing market as a drag on the economy, employment is still a concern and manufacturing activity appears to be slowing. Meanwhile, inflation in the U.S. remains tame amid weaker economic data and falling commodity prices. While we see a number of factors that argue for higher inflation down the road, the lack of current inflationary pressure gives the Federal Reserve room to act should economic conditions weaken further. Given this backdrop, we believe equities are attractive relative to bonds and cash-equivalent investments, primarily as a result of stocks’ greater earnings yield versus historically low money market and bond yields. But this attractiveness is mitigated by uncertainty regarding the economy and corporate earnings, so we intend to maintain a neutral position for the Portfolios’ broad asset allocation as we move into the second half of 2012. 11 Portfolio Characteristics Underlying Fund Allocations as a % of net assets as of July 31, 2012(1) Very Conservative Conservative Moderate Aggressive Very Aggressive Equity Core Equity Plus Fund % Equity Growth Fund % Growth Fund % Large Company Value Fund % Mid Cap Value Fund % Real Estate Fund % Small Company Fund % VistaSM Fund % Emerging Markets Fund — — % % % International Growth Fund — % Total Equity % Fixed Income Diversified Bond Fund % High-Yield Fund — — % % — Inflation-Adjusted Bond Fund % — International Bond Fund % % % — — Total Fixed Income % Prime Money Market Fund % Other Assets and Liabilities — Underlying fund investments represent Investor Class. Category is less than 0.05% of total net assets. 12 Shareholder Fee Examples Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. As a shareholder in the underlying American Century Investments funds, your fund will indirectly bear its pro rata share of the expenses incurred by the underlying funds. These expenses are not included in the fund’s annualized expense ratio or the expenses paid during the period. These expenses are, however, included in the effective expenses paid during the period. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from February 1, 2012 to July 31, 2012. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 13 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 2/1/12 Ending Account Value 7/31/12 Expenses Paid During Period(1) 2/1/12 - 7/31/12 Annualized Expense Ratio(1) Effective Expenses Paid During Period(2) 2/1/12 - 7/31/12 Effective Annualized Expense Ratio(2) One Choice Portfolio: Very Conservative Actual Investor Class 0.00%(3) 0.63% Hypothetical Investor Class 0.00%(3) 0.63% One Choice Portfolio: Conservative Actual Investor Class 0.00%(3) 0.77% Hypothetical Investor Class 0.00%(3) 0.77% One Choice Portfolio: Moderate Actual Investor Class 0.00%(3) 0.91% Hypothetical Investor Class 0.00%(3) 0.91% One Choice Portfolio: Aggressive Actual Investor Class 0.00%(3) 1.02% Hypothetical Investor Class 0.00%(3) 1.02% One Choice Portfolio: Very Aggressive Actual Investor Class 0.00%(3) 1.08% Hypothetical Investor Class 0.00%(3) 1.08% (1) Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 182, the number of days in the most recent fiscal half-year, divided by 366, to reflect the one-half year period. The fees and expenses of the underlying American Century Investments funds in which the fund invests are not included in the class’s annualized expense ratio. Effective expenses reflect the sum of expenses borne directly by the class plus the fund’s pro rata share of the weighted average expense ratio of the underlying funds in which it invests. The effective annualized expense ratio combines the class’s annualized expense ratio and the annualized weighted average expense ratio of the underlying funds. The annualized weighted average expense ratio of the underlying funds for the one-half year period reflects the actual expense ratio of each underlying fund from its most recent shareholder report, annualized and weighted for the fund’s relative average investment therein during the period. Other expenses, which include the fees and expenses of the fund’s independent directors and its legal counsel, as well as interest, did not exceed 0.005%. 14 Schedule of Investments JULY 31, 2012 Shares Value One Choice Portfolio: Very Conservative Mutual Funds(1) — 100.0% DOMESTIC FIXED INCOME FUNDS — 41.9% Diversified Bond Fund Investor Class Inflation-Adjusted Bond Fund Investor Class DOMESTIC EQUITY FUNDS — 25.2% Core Equity Plus Fund Investor Class Equity Growth Fund Investor Class Growth Fund Investor Class Large Company Value Fund Investor Class Mid Cap Value Fund Investor Class Real Estate Fund Investor Class Small Company Fund Investor Class Vista Fund Investor Class(2) MONEY MARKET FUNDS — 22.9% Prime Money Market Fund Investor Class INTERNATIONAL FIXED INCOME FUNDS — 10.0% International Bond Fund Investor Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $268,072,371) OTHER ASSETS AND LIABILITIES† ) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Non-income producing. Shares Value One Choice Portfolio: Conservative Mutual Funds(1) — 100.0% DOMESTIC EQUITY FUNDS — 39.0% Core Equity Plus Fund Investor Class Equity Growth Fund Investor Class Growth Fund Investor Class Large Company Value Fund Investor Class Mid Cap Value Fund Investor Class Real Estate Fund Investor Class Small Company Fund Investor Class Vista Fund Investor Class(2) DOMESTIC FIXED INCOME FUNDS — 39.0% Diversified Bond Fund Investor Class Inflation-Adjusted Bond Fund Investor Class INTERNATIONAL FIXED INCOME FUNDS — 8.0% International Bond Fund Investor Class MONEY MARKET FUNDS — 7.9% Prime Money Market Fund Investor Class INTERNATIONAL EQUITY FUNDS — 6.1% International Growth Fund Investor Class TOTAL INVESTMENT SECURITIES — 100.0%(Cost $509,695,907) OTHER ASSETS AND LIABILITIES† ) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Non-income producing. See Notes to Financial Statements. 15 Shares Value One Choice Portfolio: Moderate Mutual Funds(1) — 100.0% DOMESTIC EQUITY FUNDS — 49.8% Core Equity Plus Fund Investor Class Equity Growth Fund Investor Class Growth Fund Investor Class Large Company Value Fund Investor Class Mid Cap Value Fund Investor Class Real Estate Fund Investor Class Small Company Fund Investor Class Vista Fund Investor Class(2) DOMESTIC FIXED INCOME FUNDS — 28.2% Diversified Bond Fund Investor Class High-Yield Fund Investor Class Inflation-Adjusted Bond Fund Investor Class INTERNATIONAL EQUITY FUNDS — 14.0% Emerging Markets Fund Investor Class(2) International Growth Fund Investor Class MONEY MARKET FUNDS — 5.0% Prime Money Market Fund Investor Class INTERNATIONAL FIXED INCOME FUNDS — 3.0% International Bond Fund Investor Class TOTAL INVESTMENT SECURITIES — 100.0%(Cost $756,657,834) OTHER ASSETS AND LIABILITIES† ) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Non-income producing. Shares Value One Choice Portfolio: Aggressive Mutual Funds(1) — 100.0% DOMESTIC EQUITY FUNDS — 59.9% Core Equity Plus Fund Investor Class Equity Growth Fund Investor Class Growth Fund Investor Class Large Company Value Fund Investor Class Mid Cap Value Fund Investor Class Real Estate Fund Investor Class Small Company Fund Investor Class Vista Fund Investor Class(2) DOMESTIC FIXED INCOME FUNDS — 20.0% Diversified Bond Fund Investor Class High-Yield Fund Investor Class Inflation-Adjusted Bond Fund Investor Class INTERNATIONAL EQUITY FUNDS — 19.1% Emerging Markets Fund Investor Class(2) International Growth Fund Investor Class MONEY MARKET FUNDS — 1.0% Prime Money Market Fund Investor Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $491,736,112) OTHER ASSETS AND LIABILITIES† TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Non-income producing. See Notes to Financial Statements. 16 Shares Value One Choice Portfolio: Very Aggressive Mutual Funds(1) — 100.0% DOMESTIC EQUITY FUNDS — 73.0% Core Equity Plus Fund Investor Class Equity Growth Fund Investor Class Growth Fund Investor Class Large Company Value Fund Investor Class Mid Cap Value Fund Investor Class Real Estate Fund Investor Class Small Company Fund Investor Class Vista Fund Investor Class(2) INTERNATIONAL EQUITY FUNDS — 23.0% Emerging Markets Fund Investor Class(2) International Growth Fund Investor Class DOMESTIC FIXED INCOME FUNDS — 3.0% Diversified Bond Fund Investor Class MONEY MARKET FUNDS — 1.0% Prime Money Market Fund Investor Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $163,118,052) OTHER ASSETS AND LIABILITIES† ) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Non-income producing. See Notes to Financial Statements. 17 Statement of Assets and Liabilities JULY 31, 2012 Very Conservative Conservative Moderate Assets Investment securities in affiliates, at value (cost of $268,072,371, $509,695,907 and $756,657,834, respectively) Receivable for capital shares sold Distributions receivable from affiliates Liabilities Payable for investments purchased Payable for capital shares redeemed Net Assets Investor Class Capital Shares, $0.01 Par Value Shares outstanding Net Asset Value Per Share Net Assets Consist of: Capital (par value and paid-in surplus) Undistributed net investment income Accumulated net realized loss ) ) ) Net unrealized appreciation See Notes to Financial Statements. 18 JULY 31, 2012 Aggressive Very Aggressive Assets Investment securities in affiliates, at value (cost of $491,736,112 and $163,118,052, respectively) Cash — Receivable for investments sold Receivable for capital shares sold Distributions receivable from affiliates Liabilities Payable for investments purchased Payable for capital shares redeemed Net Assets Investor Class Capital Shares, $0.01 Par Value Shares outstanding Net Asset Value Per Share Net Assets Consist of: Capital (par value and paid-in surplus) Undistributed net investment income Accumulated net realized loss ) ) Net unrealized appreciation See Notes to Financial Statements. 19 Statement of Operations YEAR ENDED JULY 31, 2012 Very Conservative Conservative Moderate Investment Income (Loss) Income: Income distributions from underlying funds — affiliates Expenses: Directors’ fees and expenses Other expenses 96 71 85 Net investment income (loss) Net Realized and Unrealized Gain (Loss) on Affiliates Net realized gain (loss) on: Sale of investments in underlying funds ) ) Capital gain distributions received from underlying funds ) Change in net unrealized appreciation (depreciation) on investments in underlying funds Net realized and unrealized gain (loss) on affiliates Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 20 YEAR ENDED JULY 31, 2012 Aggressive Very Aggressive Investment Income (Loss) Income: Income distributions from underlying funds — affiliates Expenses: Directors’ fees and expenses Other expenses 48 — Net investment income (loss) Net Realized and Unrealized Gain (Loss) on Affiliates Net realized gain (loss) on: Sale of investments in underlying funds ) ) Capital gain distributions received from underlying funds ) ) Change in net unrealized appreciation (depreciation) on investments in underlying funds Net realized and unrealized gain (loss) on affiliates ) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 21 Statement of Changes in Net Assets YEARS ENDED JULY 31, 2, 2011 Very Conservative Conservative Increase (Decrease) in Net Assets July 31, 2012 July 31, 2011 July 31, 2012 July 31, 2011 Operations Net investment income (loss) Net realized gain (loss) ) Change in net unrealized appreciation (depreciation) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income ) From net realized gains ) — — — Decrease in net assets from distributions ) Capital Share Transactions Proceeds from shares sold Proceeds from reinvestment of distributions Payments for shares redeemed ) Net increase (decrease) in net assets from capital share transactions Net increase (decrease) in net assets Net Assets Beginning of period End of period Undistributed net investment income Transactions in Shares of the Funds Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) in shares of the funds See Notes to Financial Statements. 22 YEARS ENDED JULY 31, 2, 2011 Moderate Aggressive Increase (Decrease) in Net Assets July 31, 2012 July 31, 2011 July 31, 2012 July 31, 2011 Operations Net investment income (loss) Net realized gain (loss) Change in net unrealized appreciation (depreciation) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income ) Capital Share Transactions Proceeds from shares sold Proceeds from reinvestment of distributions Payments for shares redeemed ) Net increase (decrease) in net assets from capital share transactions Net increase (decrease) in net assets Net Assets Beginning of period End of period Undistributed net investment income Transactions in Shares of the Funds Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) in shares of the funds See Notes to Financial Statements. 23 YEARS ENDED JULY 31, 2, 2011 Very Aggressive Increase (Decrease) in Net Assets July 31, 2012 July 31, 2011 Operations Net investment income (loss) Net realized gain (loss) ) ) Change in net unrealized appreciation (depreciation) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income ) ) Capital Share Transactions Proceeds from shares sold Proceeds from reinvestment of distributions Payments for shares redeemed ) ) Net increase (decrease) in net assets from capital share transactions ) Net increase (decrease) in net assets ) Net Assets Beginning of period End of period Undistributed net investment income Transactions in Shares of the Funds Sold Issued in reinvestment of distributions Redeemed ) ) Net increase (decrease) in shares of the funds ) See Notes to Financial Statements. 24 Notes to Financial Statements JULY 31, 2012 1. Organization American Century Asset Allocation Portfolios, Inc. (the corporation) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Maryland corporation. The corporation is authorized to issue 3,000,000,000 shares. One Choice Portfolio: Very Conservative (Very Conservative), One Choice Portfolio: Conservative (Conservative), One Choice Portfolio: Moderate (Moderate), One Choice Portfolio: Aggressive (Aggressive), and One Choice Portfolio: Very Aggressive (Very Aggressive) (collectively, the funds) are five funds in a series issued by the corporation. The funds operate as “fund of funds,” meaning that substantially all of the funds’ assets will be invested in other funds in the American Century Investments family of funds (the underlying funds). Each fund’s assets are allocated among underlying funds that represent major asset classes, including equity securities (stocks), fixed-income securities (bonds) and cash-equivalent instruments (money markets). The funds are diversified as defined under the 1940 Act. Additionally, the underlying funds are generally diversified and so indirectly provide broad exposure to a large number of securities. The funds will assume the risks associated with their underlying funds. The funds’ investment objectives are to seek the highest total return consistent with their respective asset mix. The funds pursue their objectives by investing in underlying funds that represent a variety of asset classes and investment styles. Generally, more conservative funds emphasize investments in bonds and cash equivalents while more aggressive funds emphasize investments in stocks. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the funds in preparation of their financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The funds determine the fair value of their investments and compute their net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Investments in the underlying funds are valued at their reported net asset value. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Income and capital gain distributions, if any, from the underlying funds are recorded as of the ex-dividend date. Long-term capital gain distributions, if any, from the underlying funds are a component of net realized gain (loss). Expenses — The expenses included in the accompanying financial statements reflect the expenses of each fund and do not include any expenses associated with the underlying funds. Income Tax Status — It is each fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The funds are no longer subject to examination by tax authorities for years prior to 2009. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. 25 Distributions to Shareholders — Distributions from net investment income, if any, are generally declared and paid quarterly for Very Conservative, Conservative, and Moderate. Distributions from net investment income, if any, are generally declared and paid annually for Aggressive and Very Aggressive. Distributions from net realized gains, if any, are generally declared and paid annually for all funds. Indemnifications — Under the corporation’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the funds. In addition, in the normal course of business, the funds enter into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Administrative Fees — The corporation’s investment advisor, American Century Investment Management, Inc. (ACIM), does not receive an administrative fee for services provided to the funds. Acquired Fund Fees and Expenses — Each fund will indirectly realize its pro rata share of the fees and expenses of the underlying funds in which it invests. These fees and expenses are already reflected in the valuation of the underlying funds. Related Parties — Certain officers and directors of the corporation are also officers and/or directors of American Century Companies, Inc., the parent of the corporation’s investment advisor, ACIM, the distributor of the corporation, American Century Investment Services, Inc., and the corporation’s transfer agent, American Century Services, LLC. The directors of the corporation are also directors of some underlying funds and therefore those underlying funds may be deemed to be under common control with the corporation. The officers of the corporation are also officers of all the underlying funds. ACIM serves as the investment advisor for the underlying funds. 4. Investment Transactions Investment transactions for the year ended July 31, 2012 were as follows: Very Conservative Conservative Moderate Aggressive Very Aggressive Purchases Sales 26 5. Affiliated Company Transactions Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. A summary of transactions for each underlying fund for the year ended July 31, 2012 follows: July 31, 2011 July 31, 2012 Fund/ Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value Very Conservative Diversified Bond Fund Investor Class Inflation-Adjusted Bond Fund Investor Class Core Equity Plus Fund Investor Class — Equity Growth Fund Investor Class Growth Fund Investor Class Large Company Value Fund Investor Class Mid Cap Value Fund Investor Class ) Real Estate Fund Investor Class Small Company Fund Investor Class ) Vista Fund Investor Class(2) ) — Prime Money Market Fund Investor Class — International Bond Fund Investor Class ) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. Non-income producing. 27 July 31, 2011 July 31, 2012 Fund/ Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value Conservative Core Equity Plus Fund Investor Class — Equity Growth Fund Investor Class ) Growth Fund Investor Class ) Large Company Value Fund Investor Class ) Mid Cap Value Fund Investor Class ) Real Estate Fund Investor Class ) Small Company Fund Investor Class ) Vista Fund Investor Class(2) ) — Diversified Bond Fund Investor Class Inflation-Adjusted Bond Fund Investor Class International Bond Fund Investor Class Prime Money Market Fund Investor Class — International Growth Fund Investor Class ) ) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. Non-income producing. 28 July 31, 2011 July 31, 2012 Fund/ Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value Moderate Core Equity Plus Fund Investor Class — Equity Growth Fund Investor Class ) Growth Fund Investor Class Large Company Value Fund Investor Class ) Mid Cap Value Fund Investor Class ) Real Estate Fund Investor Class Small Company Fund Investor Class ) Vista Fund Investor Class(2) ) — Diversified Bond Fund Investor Class High-Yield Fund Investor Class ) Inflation-Adjusted Bond Fund Investor Class Emerging Markets Fund Investor Class(2) ) — International Growth Fund Investor Class ) Prime Money Market Fund Investor Class — International Bond Fund Investor Class ) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. Non-income producing. 29 July 31, 2011 July 31, 2012 Fund/ Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value Aggressive Core Equity Plus Fund Investor Class — Equity Growth Fund Investor Class ) Growth Fund Investor Class Large Company Value Fund Investor Class ) Mid Cap Value Fund Investor Class ) Real Estate Fund Investor Class ) Small Company Fund Investor Class ) Vista Fund Investor Class(2) ) — Diversified Bond Fund Investor Class High-Yield Fund Investor Class ) Inflation-Adjusted Bond Fund Investor Class Emerging Markets Fund Investor Class(2) ) — International Growth Fund Investor Class ) Prime Money Market Fund Investor Class — ) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. Non-income producing. 30 July 31, 2011 July 31, 2012 Fund/ Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value Very Aggressive Core Equity Plus Fund Investor Class — Equity Growth Fund Investor Class ) Growth Fund Investor Class Large Company Value Fund Investor Class ) Mid Cap Value Fund Investor Class ) Real Estate Fund Investor Class Small Company Fund Investor Class ) Vista Fund Investor Class(2) ) — Emerging Markets Fund Investor Class(2) ) — International Growth Fund Investor Class ) Diversified Bond Fund Investor Class Prime Money Market Fund Investor Class — ) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. Non-income producing. 6. Investments in Underlying Funds The funds do not invest in the underlying funds for the purpose of exercising management or control; however, investments by the funds within their investment strategies may represent a significant portion of the underlying funds’ net assets. As of July 31, 2012, Moderate and Aggressive owned 40% and 30%, respectively, of the total outstanding shares of Core Equity Plus Fund. As of July 31, 2012, the funds, in aggregate, owned 97% of the total outstanding shares of Core Equity Plus Fund. 7. Fair Value Measurements The funds’ securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the funds. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). 31 The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the funds’ investment securities were classified as Level 1. The Schedule of Investments provides additional information on the funds’ portfolio holdings. 8. Federal Tax Information The tax character of distributions paid during the years ended July 31, 2012 and July 31, 2011 were as follows: Very Conservative Conservative Distributions Paid From Ordinary income Long-term capital gains — — — Moderate Aggressive Distributions Paid From Ordinary income Long-term capital gains — Very Aggressive Distributions Paid From Ordinary income Long-term capital gains — — The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. 32 As of July 31, 2012, the federal tax cost of investments and the components of distributable earnings on a tax-basis were as follows: Very Conservative Conservative Moderate Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments — — — Net tax appreciation (depreciation) of investments Undistributed ordinary income Accumulated long-term gains — — Accumulated short-term capital losses — ) ) Accumulated long-term capital losses — ) ) Post-October capital loss deferrals — ) — Aggressive Very Aggressive Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments — — Net tax appreciation (depreciation) of investments Undistributed ordinary income Accumulated long-term gains — — Accumulated short-term capital losses ) ) Accumulated long-term capital losses ) ) Post-October capital loss deferrals ) ) The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. The accumulated capital losses represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Any unlimited losses will be required to be utilized prior to the losses which carry an expiration date. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. Capital loss carryovers expire as follows: Unlimited (Short-Term) Unlimited (Long-Term) Very Conservative — Conservative ) ) ) — ) Moderate ) Aggressive ) Very Aggressive ) The loss deferrals represent certain qualified losses that the funds have elected to treat as having been incurred in the following fiscal year for federal income tax purposes. 33 Financial Highlights For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses(3) Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) One Choice Portfolio: Very Conservative — Investor Class 5.66% 0.00%(4) 2.14% 13% — 8.16% 0.00%(4) 2.15% 17% $9.88 — 7.73% 0.01% 2.25% 15% $9.88 (0.87)% 0.00%(4) 3.13% 42% 2.91% 0.00%(4) 4.06% 17% One Choice Portfolio: Conservative —Investor Class — 5.71% 0.00%(4) 2.24% 12% — 11.90% 0.00%(4) 2.16% 10% $9.69 — 9.99% 0.00%(4) 2.29% 7% $9.69 (6.05)% 0.00%(4) 3.13% 40% 0.18% 0.00%(4) 3.85% 18% One Choice Portfolio: Moderate — Investor Class — 4.21% 0.00%(4) 1.95% 16% — 15.35% 0.00%(4) 1.80% 11% $9.65 — 11.90% 0.01% 1.89% 9% $9.65 (11.94)% 0.00%(4) 2.63% 32% (2.37)% 0.00%(4) 3.44% 18% 34 For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses(3) Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) One Choice Portfolio: Aggressive — Investor Class — 2.50% 0.00%(4) 1.65% 14% — 18.67% 0.00%(4) 1.48% 11% $9.62 — 13.33% 0.01% 1.58% 8% $9.62 (17.28)% 0.00%(4) 2.12% 27% (3.97)% 0.00%(4) 3.07% 17% One Choice Portfolio: Very Aggressive — Investor Class —(5) — 1.05% 0.00%(4) 1.02% 13% — 20.97% 0.00%(4) 0.87% 18% $9.36 — 13.39% 0.01% 0.93% 9% $9.36 (22.35)% 0.00%(4) 1.48% 23% (6.63)% 0.00%(4) 2.53% 15% Notes to Financial Highlights Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day. Total returns for periods less than one year are not annualized. Ratio of operating expenses to average net assets does not include any expenses of the underlying funds. Ratio was less than 0.005%. Per-share amount was less than $0.005. See Notes to Financial Statements. 35 Report of Independent Registered Public Accounting Firm To the Shareholders and Board of Directors of American Century Asset Allocation Portfolios, Inc.: We have audited the accompanying statements of assets and liabilities, including the schedules of investments, of One Choice Portfolio: Very Conservative, One Choice Portfolio: Conservative, One Choice Portfolio: Moderate, One Choice Portfolio: Aggressive, and One Choice Portfolio: Very Aggressive, five of the portfolios constituting American Century Asset Allocation Portfolios, Inc. (the “Corporation”) as of July 31, 2012, and the related statements of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Corporation’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Corporation is not required to have, nor were we engaged to perform, an audit of their internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Corporation’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of July 31, 2012, by correspondence with the transfer agent. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of One Choice Portfolio: Very Conservative, One Choice Portfolio: Conservative, One Choice Portfolio: Moderate, One Choice Portfolio: Aggressive, and One Choice Portfolio: Very Aggressive of American Century Asset Allocation Portfolios, Inc. as of July 31, 2012, the results of their operations for the year then ended, the changes in their net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. Deloitte & Touche LLP Kansas City, Missouri September 19, 2012 36 Management The Board of Directors The individuals listed below serve as directors of the funds. Each director will continue to serve in this capacity until death, retirement, resignation or removal from office. The mandatory retirement age for directors who are not “interested persons,” as that term is defined in the Investment Company Act (independent directors), is 72. However, the mandatory retirement age for an individual director may be extended with the approval of the remaining independent directors. Mr. Thomas is an “interested person” because he currently serves as President and Chief Executive Officer of American Century Companies, Inc. (ACC), the parent company of American Century Investment Management, Inc. (ACIM or the advisor). Mr. Fink is an “interested person” because he currently serves as Executive Vice President and Chief Operating Officer of ACC. The other directors (more than three-fourths of the total number) are independent; that is, they have never been employees, directors or officers of, and have no financial interest in, ACC or any of its wholly owned, direct or indirect, subsidiaries, including ACIM, American Century Investment Services, Inc. (ACIS) and American Century Services, LLC (ACS). The directors serve in this capacity for seven (in the case of Mr. Thomas, 15) registered investment companies in the American Century Investments family of funds. The following table presents additional information about the directors. The mailing address for each director is 4500 Main Street, Kansas City, Missouri 64111. Name (Year of Birth) Position(s) Held with Funds Length of Time Served Principal Occupation(s) During Past 5 Years Number of American Century Portfolios Overseen by Director Other Directorships Held During Past 5 Years Independent Directors Thomas A. Brown Director Since 1980 Managing Member, Associated Investments, LLC (real estate investment company); Brown Cascade Properties, LLC (real estate investment company) (2001 to 2009) 66 None Andrea C. Hall Director Since 1997 Retired 66 None Jan M. Lewis Director Since 2011 President and Chief Executive Officer, Catholic Charities of Northeast Kansas (human services organization) 66 None James A. Olson Director Since 2007 Member, Plaza Belmont LLC (private equity fund manager) 66 Saia, Inc. (2002 to 2012) and Entertainment Properties Trust Donald H. Pratt Director and Chairman of the Board Since 1995 (Chairman since 2005) Chairman and Chief Executive Officer, Western Investments, Inc. (real estate company) 66 None 37 Name (Year of Birth) Position(s) Held with Funds Length of Time Served Principal Occupation(s) During Past 5 Years Number of American Century Portfolios Overseen by Director Other Directorships Held During Past 5 Years Independent Directors M. Jeannine Strandjord Director Since 1994 Retired 66 Euronet Worldwide Inc.; Charming Shoppes, Inc. (2006 to 2010); and DST Systems Inc. (1996 to 2012) John R. Whitten Director Since 2008 Retired 66 Rudolph Technologies, Inc. Stephen E. Yates Director Since 2012 Retired; Executive Vice President, Technology & Operations, KeyCorp. (computer services)(2004 to 2010) 66 Applied Industrial Technology (2001 to 2010) Interested Directors Barry Fink Director and Executive Vice President Since 2012 (Executive Vice President since 2007) Chief Operating Officer and Executive Vice President, ACC (September 2007 to present); President, ACS (October 2007 to present); Managing Director, Morgan Stanley (2000 to 2007). Also serves as Manager, ACS and Director, ACC and certain ACC subsidiaries 66 None Jonathan S. Thomas Director and President Since 2007 President and Chief Executive Officer, ACC (March 2007 to present); Chief Administrative Officer, ACC (February 2006 to February 2007); Executive Vice President, ACC (November 2005 to February 2007). Also serves as Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries None 38 Officers The following table presents certain information about the executive officers of the funds. Each officer serves as an officer for each of the 15 investment companies in the American Century family of funds, unless otherwise noted. No officer is compensated for his or her service as an officer of the funds. The listed officers are interested persons of the funds and are appointed or re-appointed on an annual basis. The mailing address for each officer listed below is 4500 Main Street, Kansas City, Missouri 64111. Name (Year of Birth) Offices with the Funds Principal Occupation(s) During the Past Five Years Jonathan S. Thomas Director and President since 2007 President and Chief Executive Officer, ACC (March 2007 to present); Chief Administrative Officer, ACC (February 2006 to February 2007); Executive Vice President, ACC (November 2005 to February 2007). Also serves as Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries Barry Fink Director since 2012 and Executive Vice President since 2007 Chief Operating Officer and Executive Vice President, ACC (September 2007 to present); President, ACS (October 2007 to present); Managing Director, Morgan Stanley (2000 to 2007). Also serves as Manager, ACS and Director, ACC and certain ACC subsidiaries Maryanne L. Roepke Chief Compliance Officer since 2006 and Senior Vice President since 2000 Chief Compliance Officer, American Century funds, ACIM and ACS (August 2006 to present). Also serves as Senior Vice President, ACS Charles A. Etherington General Counsel since 2007 and Senior Vice President since 2006 Attorney, ACC (February 1994 to present); Vice President, ACC (November 2005 to present), General Counsel, ACC (March 2007 to present); Also serves as General Counsel, ACIM, ACS, ACIS and other ACC subsidiaries; and Senior Vice President, ACIM and ACS C. Jean Wade Vice President, Treasurer and Chief Financial Officer since 2012 Vice President, ACS (February 2000 to present) Robert J. Leach Vice President since 2006 and Assistant Treasurer since 2012 Vice President, ACS (February 2000 to present) David H. Reinmiller Vice President since 2000 Attorney, ACC (January 1994 to present); Associate General Counsel, ACC (January 2001 to present). Also serves as Vice President, ACIM and ACS Ward D. Stauffer Secretary since 2005 Attorney, ACC (June 2003 to present) The Statement of Additional Information has additional information about the funds’ directors and is available without charge, upon request, by calling 1-800-345-2021. 39 Approval of Management Agreements At a meeting held on June 21, 2012, the Funds’ Board of Directors unanimously approved the renewal of the management agreements pursuant to which American Century Investment Management, Inc. (the “Advisor”) acts as the investment advisor for the Funds. Under Section 15(c) of the Investment Company Act, contracts for investment advisory services are required to be reviewed, evaluated, and approved by a majority of a Fund’s independent directors (the “Directors”) each year. As a part of the approval process, the Board requested and reviewed extensive data and information compiled by the Advisor and certain independent providers of evaluation data concerning the Funds and the services provided to the Funds by the Advisor. This review was in addition to the oversight and evaluation undertaken by the Board and its committees on a continuous basis throughout the year and included, but was not limited to the following: • the nature, extent, and quality of investment management, shareholder services, and other services provided by the Advisor to the Funds; • the wide range of other programs and services the Advisor provides to the Funds and their shareholders on a routine and non-routine basis; • the investment performance of the funds, including data comparing the Funds’ performance to appropriate benchmarks and/or a peer group of other mutual funds with similar investment objectives and strategies; • data comparing the cost of owning the Funds to the cost of owning similar funds; • the Advisor’s compliance policies, procedures, and regulatory experience; • financial data showing the cost of services provided to the Funds, the profitability of the Funds to the Advisor, and the overall profitability of the Advisor; • data comparing services provided and charges to other investment management clients of the Advisor; and • consideration of collateral benefits derived by the Advisor from the management of the Funds and any potential economies of scale relating thereto. In keeping with its practice, the Board held two in-person meetings and one telephonic meeting to review and discuss the information provided. The Directors also had the benefit of the advice of independent counsel throughout the period. Factors Considered The Directors considered all of the information provided by the Advisor, the independent data providers, and independent counsel, and evaluated such information for each Fund. In connection with their review, the Directors did not identify any single factor as being all-important or controlling, and each Director may have attributed different levels of importance to different factors. In deciding to renew the management agreements, the Board based its decision on a number of factors, including the following: 40 Nature, Extent and Quality of Services - Generally. Under the management agreements, the Advisor is responsible for providing or arranging for all services necessary for the operation of the Funds. The Board noted that under the management agreements, the Advisor provides or arranges at its own expense a wide variety of services including: • constructing and designing the Funds • portfolio research and security selection • initial capitalization/funding • securities trading • Fund administration • custody of Fund assets • daily valuation of each Fund’s portfolio • shareholder servicing and transfer agency, including shareholder confirmations, recordkeeping, and communications • legal services • regulatory and portfolio compliance • financial reporting • marketing and distribution The Board noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry, changing distribution channels, and the changing regulatory environment. Investment Management Services. The nature of the investment management services provided to the Funds is quite complex and allows Fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify among asset classes by investing in or exchanging among various American Century Investments funds, and liquidity. In evaluating investment performance, the Board expects the Advisor to manage each Fund in accordance with its investment objectives and approved strategies. Further, the Directors recognize that the Advisor has an obligation to monitor trading activities, and in particular to seek the best execution of fund trades, and to evaluate the use of and payment for research. In providing these services, the Advisor utilizes teams of investment professionals (portfolio managers, analysts, research assistants, and securities traders) who require extensive information technology, research, training, compliance and other systems to conduct their business. The Board, directly and through its Fund Performance Review Committee, regularly reviews investment performance information for the Funds, together with comparative information for appropriate benchmarks and/or peer groups of similarly-managed funds, over different time horizons. 41 The Directors also review detailed performance information during the management agreement approval process. If performance concerns are identified, the underperforming Fund receives special reviews until performance improves, during which the Board discusses with the Advisor the reasons for such results (e.g., market conditions, security selection) and any efforts being undertaken to improve performance. Taking all these factors into consideration, the Board found the investment management services provided by the Advisor to the Funds to meet or exceed industry standards. More detailed information about the Funds’ performance can be found in the Performance and Portfolio Commentary sections of this report. Shareholder and Other Services. Under the management agreements, the Advisor provides the Funds with a comprehensive package of transfer agency, shareholder, and other services. The Board, directly and through various committees of the Board, regularly reviews reports and evaluations of such services at its regular meetings. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to Fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by the Advisor. The Board found the services provided by the Advisor to the Funds under the management agreements to be competitive and of high quality. Costs of Services and Profitability. The Advisor provides detailed information concerning its cost of providing various services to the Funds, its profitability in managing the Funds, its overall profitability, and its financial condition. The Directors have reviewed with the Advisor the methodology used to prepare this financial information. The financial information regarding the Advisor is considered in evaluating the Advisor’s financial condition, ability to continue to provide services to the fund, and the reasonableness of the management agreement. The Board concluded that the Advisor’s profits were reasonable in light of the services provided to the Funds. Ethics. The Board generally considers the Advisor’s commitment to providing quality services to shareholders and to conducting its business ethically. They noted that the Advisor’s practices generally meet or exceed industry best practices. Economies of Scale. The Board also reviewed information provided by the Advisor regarding the possible existence of economies of scale in connection with the management of the Funds. The Board concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The Board concluded that the Advisor is appropriately sharing economies of scale through its competitive fee structure, offering competitive fees from fund inception, and through reinvestment in its business to provide shareholders additional content and services. 42 Comparison to Other Funds’ Fees. The Funds invest their non-cash assets entirely in other American Century Investments funds. The Funds do not pay an investment advisory fee to the Advisor. Rather, each Fund indirectly bears its pro rata share of the expenses incurred by the underlying funds. Each of the underlying funds pay the Advisor a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Funds, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the Funds’ independent directors (including their independent legal counsel) and expenses incurred in connection with the provision of shareholder services and distribution services under a plan adopted pursuant to Rule 12b-1 under the 1940 Act. Under the unified fee structure, the Advisor is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties to provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and any applicable Rule 12b-1 distribution fees, all other components of the total fees charged by these other funds may be increased without shareholder approval. The Board believes the unified fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to the Advisor the risk of increased costs of operating the Funds and provides a direct incentive to minimize administrative inefficiencies. Part of the Board’s analysis of fee levels involves reviewing certain evaluative data compiled by an independent provider and comparing each Fund’s expenses to the total expense ratio of other funds in the Fund’s peer group. The Board concluded that the expenses of each Fund are reasonable in light of the services provided to the Fund. Comparison to Fees and Services Provided to Other Clients of the Advisor. The Board also requested and received information from the Advisor concerning the nature of the services, fees, costs, and profitability of its advisory services to advisory clients other than the Funds. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Funds. The Board analyzed this information and concluded that the fees charged and services provided to the Funds were reasonable by comparison. Collateral or “Fall-Out” Benefits Derived by the Advisor. The Board considered the existence of collateral benefits the Advisor may receive as a result of its relationship with the Funds. They concluded that the Advisor’s primary business is managing mutual funds and it generally does not use fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Board noted that the Advisor receives proprietary research from broker-dealers that execute fund portfolio transactions and concluded that this research is likely to benefit Fund shareholders. The Board also determined that the Advisor is able to provide investment management services to certain clients other than the Funds, at least in part, due to its existing infrastructure built to serve the fund complex. The Board concluded, however, that the assets of those other clients are not material to the analysis and, where applicable, may be included with the assets of the Funds to determine breakpoints in the management fee schedule. 43 Existing Relationship. The Board also considered whether there was any reason for not continuing the existing arrangement with the Advisor. In this regard, the Board was mindful of the potential disruptions of the Funds’ operations and various risks, uncertainties, and other effects that could occur as a result of a decision not to continue such relationship. In particular, the Board recognized that most shareholders have invested in the Funds on the strength of the Advisor’s industry standing and reputation and in the expectation that the Advisor will have a continuing role in providing advisory services to the Funds. Conclusion of the Directors. As a result of this process, the Board, including all of the independent directors, taking into account all of the factors discussed above and the information provided by the Advisor and others, concluded that the management agreement between each Fund and the Advisor is fair and reasonable in light of the services provided and should be renewed. 44 Additional Information Retirement Account Information As required by law, distributions you receive from certain IRAs, or 403(b), 457 and qualified plans are subject to federal income tax withholding, unless you elect not to have withholding apply. Tax will be withheld on the total amount withdrawn even though you may be receiving amounts that are not subject to withholding, such as nondeductible contributions. In such case, excess amounts of withholding could occur. You may adjust your withholding election so that a greater or lesser amount will be withheld. If you don’t want us to withhold on this amount, you must notify us to not withhold the federal income tax. You may notify us in writing or in certain situations by telephone or through other electronic means. You have the right to revoke your withholding election at any time and any election you make may remain in effect until revoked by filing a new election. Remember, even if you elect not to have income tax withheld, you are liable for paying income tax on the taxable portion of your withdrawal. If you elect not to have income tax withheld or you don’t have enough income tax withheld, you may be responsible for payment of estimated tax. You may incur penalties under the estimated tax rules if your withholding and estimated tax payments are not sufficient. You can reduce or defer the income tax on a distribution by directly or indirectly rolling such distribution over to another IRA or eligible plan. You should consult your tax advisor for additional information. State tax will be withheld if, at the time of your distribution, your address is within one of the mandatory withholding states and you have federal income tax withheld. State taxes will be withheld from your distribution in accordance with the respective state rules. Proxy Voting Guidelines American Century Investment Management, Inc., the funds’ investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the funds. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments’ website at americancentury.com and on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The funds file their complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds’ Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The funds also make their complete schedule of portfolio holdings for the most recent quarter of their fiscal year available on their website at americancentury.com and, upon request, by calling 1-800-345-2021. 45 Other Tax Information The following information is provided pursuant to provisions of the Internal Revenue Code. The funds hereby designate up to the maximum amount allowable as qualified dividend income for the fiscal year ended July 31, 2012. For corporate taxpayers, the funds hereby designate the following, or up to the maximum amount allowable, of ordinary income distributions paid during the fiscal year ended July 31, 2012 as qualified for the corporate dividends received deduction. Very Conservative Conservative Moderate Aggressive Very Aggressive The funds hereby designate the following, or up to the maximum amount allowable, as short-term capital gain distributions for the fiscal year ended July 31, 2012. Very Conservative Conservative Moderate Aggressive Very Aggressive — The funds hereby designate the following, or up to the maximum amount allowable, as long-term capital gain distributions for the fiscal year ended July 31, 2012. Very Conservative Conservative Moderate Aggressive Very Aggressive — 46 Notes 47 Notes 48 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Asset Allocation Portfolios, Inc. Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. ©2012 American Century Proprietary Holdings, Inc. All rights reserved. CL-ANN-760891209 ITEM 2.CODE OF ETHICS. (a) The registrant has adopted a Code of Ethics for Senior Financial Officers that applies to the registrant’s principal executive officer, principal financial officer, principal accounting officer, and persons performing similar functions. (b) No response required. (c) None. (d) None. (e) Not applicable. (f) The registrant’s Code of Ethics for Senior Financial Officers was filed as Exhibit 12 (a)(1) to American Century Asset Allocation Portfolios, Inc.’s Annual Certified Shareholder Report on Form N-CSR, File No. 811-21591, on September 29, 2005, and is incorporated herein by reference. ITEM 3.AUDIT COMMITTEE FINANCIAL EXPERT. (a)(1) The registrant’s board has determined that the registrant has at least one audit committee financial expert serving on its audit committee. (a)(2) M. Jeannine Strandjord, James A. Olson, Andrea C. Hall and Stephen E. Yates are the registrant’s designated audit committee financial experts.They are “independent” as defined in Item 3 of Form N-CSR. (a)(3) Not applicable. (b) No response required. (c) No response required. (d) No response required. ITEM 4.PRINCIPAL ACCOUNTANT FEES AND SERVICES. (a) Audit Fees. The aggregate fees billed for each of the last two fiscal years for professional services rendered by the principal accountant for the audit of the registrant’s annual financial statements or services that are normally provided by the accountant in connection with statutory and regulatory filings or engagements for those fiscal years were as follows: FY 2011:$120,583 FY 2012:$113,408 (b) Audit-Related Fees. The aggregate fees billed in each of the last two fiscal years for assurance and related services by the principal accountant that are reasonably related to the performance of the audit of the registrant’s financial statements and are not reported under paragraph (a) of this Item were as follows: For services rendered to the registrant: FY 2011:$0 FY 2012:$0 Fees required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X (relating to certain engagements for non-audit services with the registrant’s investment adviser and its affiliates): FY 2011:$0 FY 2012:$0 (c) Tax Fees. The aggregate fees billed in each of the last two fiscal years for professional services rendered by the principal accountant for tax compliance, tax advice, and tax planning were as follows: For services rendered to the registrant: FY 2011:$0 FY 2012:$0 Fees required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X (relating to certain engagements for non-audit services with the registrant’s investment adviser and its affiliates): FY 2011:$0 FY 2012:$0 (d) All Other Fees. The aggregate fees billed in each of the last two fiscal years for products and services provided by the principal accountant, other than the services reported in paragraphs (a) through (c) of this Item were as follows: For services rendered to the registrant: FY 2011:$0 FY 2012:$0 Fees required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X (relating to certain engagements for non-audit services with the registrant’s investment adviser and its affiliates): FY 2011:$0 FY 2012:$0 (e)(1) In accordance with paragraph (c)(7)(i)(A) of Rule 2-01 of Regulation S-X, before the accountant is engaged by the registrant to render audit or non-audit services, the engagement is approved by the registrant’s audit committee.Pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X, the registrant’s audit committee also pre-approves its accountant’s engagements for non-audit services with the registrant’s investment adviser, its parent company, and any entity controlled by, or under common control with the investment adviser that provides ongoing services to the registrant, if the engagement relates directly to the operations and financial reporting of the registrant. (e)(2) All services described in each of paragraphs (b) through (d) of this Item were pre-approved before the engagement by the registrant’s audit committee pursuant to paragraph (c)(7)(i)(A) of Rule 2-01 of Regulation S-X.Consequently, none of such services were required to be approved by the audit committee pursuant to paragraph (c)(7)(i)(C). (f) The percentage of hours expended on the principal accountant’s engagement to audit the registrant’s financial statements for the most recent fiscal year that were attributed to work performed by persons other than the principal accountant’s full-time, permanent employees was less than 50%. (g) The aggregate non-audit fees billed by the registrant’s accountant for services rendered to the registrant, and rendered to the registrant’s investment adviser (not including any sub-adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by, or under common control with the adviser that provides ongoing services to the registrant for each of the last two fiscal years of the registrant were as follows: FY 2011:$64,047 FY 2012:$71,548 (h) The registrant’s investment adviser and accountant have notified the registrant’s audit committee of all non-audit services that were rendered by the registrant’s accountant to the registrant’s investment adviser, its parent company, and any entity controlled by, or under common control with the investment adviser that provides services to the registrant, which services were not required to be pre-approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X.The notification provided to the registrant’s audit committee included sufficient details regarding such services to allow the registrant’s audit committee to consider the continuing independence of its principal accountant. ITEM 5.AUDIT COMMITTEE OF LISTED REGISTRANTS. Not applicable. ITEM 6.INVESTMENTS. (a) The schedule of investments is included as part of the report to stockholders filed under Item 1 of this Form. (b) Not applicable. ITEM 7.DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 8.PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 9.PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS. Not applicable. ITEM 10.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. During the reporting period, there were no material changes to the procedures by which shareholders may recommend nominees to the registrant’s board. ITEM 11.CONTROLS AND PROCEDURES. (a) The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant's second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 12.EXHIBITS. (a)(1) Registrant’s Code of Ethics for Senior Financial Officers, which is the subject of the disclosure required by Item 2 of Form N-CSR, was filed as Exhibit 12(a)(1) to American Century Asset Allocation Portfolios, Inc.’s Certified Shareholder Report on Form N-CSR, File No. 811-21591, on September 29, 2005. (a)(2) Separate certifications by the registrant’s principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as EX-99.CERT. (a)(3) Not applicable. (b) A certification by the registrant’s chief executive officer and chief financial officer, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, is furnished and attached hereto as EX-99.906CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: American Century Asset Allocation Portfolios, Inc. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: September 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: September 28, 2012 By: /s/ C. Jean Wade Name: C. Jean Wade Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: September 28, 2012
